UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04706 Templeton Income Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/15 Item 1. Schedule of Investments. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) Templeton Emerging Markets Bond Fund Warrants Value Warrants 0.0% South Africa 0.0% a,h Edcon Holdings Ltd., F wts., 2/20/49 84 $ — a,h Edcon Holdings Ltd., F1 wts., 2/20/49 1,503,436 — a,h Edcon Holdings Ltd., F2 wts., 2/20/49 121,670 — Total Warrants (Cost $—) — Principal Amount * Foreign Government and Agency Securities 63.6% Brazil 7.5% Letra Tesouro Nacional, Strip, 1/01/16 260 b BRL 66,436 7/01/16 30 b BRL 7,148 10/01/16 100 b BRL 22,909 Nota Do Tesouro Nacional, 10.00%, 1/01/17 2,635 b BRL 645,460 10.00%, 1/01/21 770 b BRL 161,217 c Index Linked, 6.00%, 5/15/19 90 b BRL 61,259 c Index Linked, 6.00%, 8/15/20 20 b BRL 13,391 c Index Linked, 6.00%, 8/15/22 60 b BRL 39,299 c Index Linked, 6.00%, 5/15/23 313 b BRL 203,807 c Index Linked, 6.00%, 8/15/24 10 b BRL 6,562 1,227,488 Ecuador 4.6% d Government of Ecuador, senior note, 144A, 7.95%, 6/20/24 970,000 749,053 Ethiopia 1.2% d Federal Democratic Republic of Ethiopia, 144A, 6.625%, 12/11/24 200,000 186,777 Ghana 2.6% Ghana Treasury Note, 23.95%, 11/06/17 120,000 GHS 31,874 Government of Ghana, 16.90%, 3/07/16 130,000 GHS 33,539 19.24%, 5/30/16 60,000 GHS 15,433 23.00%, 2/13/17 30,000 GHS 7,855 25.48%, 4/24/17 10,000 GHS 2,692 24.44%, 5/29/17 90,000 GHS 24,004 26.00%, 6/05/17 10,000 GHS 2,717 25.40%, 7/31/17 30,000 GHS 8,099 23.00%, 8/21/17 111,000 GHS 29,036 23.47%, 5/21/18 90,000 GHS 23,741 24.50%, 10/22/18 885,000 GHS 238,166 417,156 Hungary 0.6% Government of Hungary, A, 6.75%, 11/24/17 25,850,000 HUF 96,786 Indonesia 4.2% Government of Indonesia, 7.875%, 4/15/19 32,000,000 IDR 2,284 8.375%, 3/15/34 1,720,000,000 IDR 119,349 FR31, 11.00%, 11/15/20 777,000,000 IDR 61,658 senior bond, FR53, 8.25%, 7/15/21 17,000,000 IDR 1,219 senior bond, FR70, 8.375%, 3/15/24 7,090,000,000 IDR 507,343 691,853 Malaysia 0.7% Government of Malaysia, 3.314%, 10/31/17 60,000 MYR 14,186 senior bond, 4.262%, 9/15/16 140,000 MYR 33,291 senior bond, 3.814%, 2/15/17 100,000 MYR 23,791 senior note, 3.172%, 7/15/16 60,000 MYR 14,137 Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) senior note, 3.394%, 3/15/17 30,000 MYR 7,104 senior note, 4.012%, 9/15/17 110,000 MYR 26,330 118,839 Mexico 12.3% Government of Mexico, 7.25%, 12/15/16 139,100 e MXN 870,043 7.75%, 12/14/17 170,950 e MXN 1,104,151 senior note, M, 5.00%, 6/15/17 6,400 MXN 39,231 2,013,425 Mongolia 1.0% d Government of Mongolia, senior note, 144A, 5.125%, 12/05/22 200,000 162,689 Philippines 1.7% Government of the Philippines, senior note, 1.625%, 4/25/16 13,400,000 PHP 283,322 Republic of Montenegro 0.7% d Government of Montenegro, 144A, 5.375%, 5/20/19 110,000 EUR 119,691 Senegal 1.1% d Government of Senegal, 144A, 6.25%, 7/30/24 200,000 185,804 Serbia 6.4% d Government of Serbia, senior note, 144A, 7.25%, 9/28/21 250,000 286,218 Serbia Treasury Bonds, 8.00%, 10/22/20 4,210,000 RSD 39,266 Serbia Treasury Note, 10.00%, 1/30/16 190,000 RSD 1,675 10.00%, 5/22/16 580,000 RSD 5,213 8.00%, 10/02/16 54,510,000 RSD 491,918 8.00%, 3/23/17 30,000 RSD 274 8.00%, 4/06/17 60,000 RSD 549 10.00%, 5/08/17 350,000 RSD 3,288 10.00%, 4/27/18 18,310,000 RSD 177,830 10.00%, 3/20/21 830,000 RSD 8,295 10.00%, 9/11/21 2,130,000 RSD 21,122 1,035,648 South Korea 2.6% Korea Monetary Stabilization Bond, senior note, 2.07%, 12/02/16 115,200,000 KRW 99,674 1.96%, 2/02/17 286,100,000 KRW 247,334 Korea Treasury Bond, senior note, 3.00%, 12/10/16 95,400,000 KRW 83,324 430,332 Sri Lanka 0.8% Government of Sri Lanka, 10.60%, 7/01/19 1,260,000 LKR 9,322 10.60%, 9/15/19 290,000 LKR 2,150 A, 7.50%, 8/15/18 190,000 LKR 1,308 C, 8.50%, 4/01/18 15,500,000 LKR 109,738 122,518 Ukraine 7.7% d Government of Ukraine, 144A, 7.75%, 9/01/24 114,000 107,780 7.75%, 9/01/20 253,000 245,731 7.75%, 9/01/21 220,000 211,448 7.75%, 9/01/22 220,000 210,098 7.75%, 9/01/23 220,000 209,245 m GDP Linked Securities, 5/31/40 250,000 117,500 d Kyiv Finance PLC, (City of Kiev), loan participation, senior note, 144A, 9.375%, 7/11/16 200,000 160,135 1,261,937 Uruguay 3.4% g Government of Uruguay, Index Linked, 4.25%, 4/05/27 295,208 UYU 9,057 senior bond, Index Linked, 5.00%, 9/14/18 346,922 UYU 11,838 senior bond, Index Linked, 4.375%, 12/15/28 2,038,228 UYU 62,185 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) senior bond, Index Linked, 4.00%, 7/10/30 311,512 UYU 9,162 Uruguay Notas del Tesoro, 9.50%, 1/27/16 10,000 UYU 335 11.00%, 3/21/17 120,000 UYU 3,869 7, 13.25%, 4/08/18 750,000 UYU 24,410 g 10, Index Linked, 4.25%, 1/05/17 129,112 UYU 4,340 g 13, Index Linked, 4.00%, 5/25/25 96,834 UYU 3,016 g 18, Index Linked, 2.25%, 8/23/17 11,749,192 UYU 380,305 Uruguay Treasury Bill, Strip, 7/28/16 120,000 UYU 3,731 4/03/17 70,000 UYU 1,960 5/19/17 1,510,000 UYU 41,478 555,686 Zambia 4.5% d Government of Zambia International Bond, 144A, 5.375%, 9/20/22 210,000 162,256 144A, 8.50%, 4/14/24 200,000 173,953 senior bond, 144A, 8.97%, 7/30/27 460,000 399,570 735,779 Total Foreign Government and Agency Securities (Cost $11,560,151) 10,394,783 Quasi-Sovereign and Corporate Bonds 12.8% Bermuda 1.2% d Digicel Group Ltd., senior note, 144A, 7.125%, 4/01/22 230,000 186,588 Costa Rica 3.5% h Reventazon Finance Trust, secured bond, first lien, 144A, 8.00%, 11/15/33 600,000 576,411 Nigeria 2.8% d,f Access Bank PLC, sub. note, 144A, 9.25% to 6/23/19, FRN thereafter, 6/24/21 200,000 179,375 d Zenith Bank PLC, senior note, 144A, 6.25%, 4/22/19 300,000 277,414 456,789 Poland 0.9% d,i Play Topco SA, senior note, 144A, PIK, 7.75%, 2/28/20 140,000 EUR 152,561 Romania 0.7% d Cable Communications Systems NV, senior secured note, 144A, 7.50%, 11/01/20 100,000 EUR 113,590 South Africa 1.3% d Edcon Ltd., senior secured note, 144A, 9.50%, 3/01/18 230,000 EUR 154,931 i PIK, 8.00%, 6/30/19 10,668 EUR 9,818 i PIK, 8.00%, 6/30/19 21,337 EUR 20,074 i PIK, 12.75%, 6/30/19 32,006 EUR 30,112 214,935 Turkey 1.3% d Yasar Holdings SA, senior note, 144A, 8.875%, 5/06/20 200,000 206,750 Ukraine 1.1% d Ukreiximbank, (BIZ Finance PLC), loan participation, senior bond, 144A, 9.75%, 200,000 183,370 1/22/25 Total Quasi-Sovereign and Corporate Bonds (Cost $2,468,494) 2,090,994 Total Investments before Short Term Investments (Cost $14,028,645) 12,485,777 Short Term Investments 17.6% Foreign Government and Agency Securities 2.3% Indonesia 0.4% j Indonesia Treasury Bill, 1/07/16 - 2/04/16 871,000,000 IDR 62,534 Malaysia 1.2% j Bank of Negara Monetary Note, 3/01/16 - 10/18/16 640,000 MYR 147,421 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) j Malaysia Treasury Bill, 12/04/15 - 5/27/16 230,000 MYR 53,926 201,347 Mexico 0.5% j Mexico Treasury Bill, 12/10/15 - 10/13/16 129,790 k MXN 77,228 Philippines 0.2% Government of the Philippines, senior note, 7.00%, 1/27/16 130,000 PHP 2,772 j Philippine Treasury Bill, 2/03/16 - 9/07/16 1,400,000 PHP 29,263 32,035 Uruguay 0.0% † j Uruguay Treasury Bill, 1/04/16 - 4/11/16 50,000 UYU 1,634 Total Foreign Government and Agency Securities (Cost $386,490) 374,778 Total Investments before Money Market Funds (Cost $14,415,134) 12,860,555 Shares Money Market Funds (Cost $2,496,329) 15.3% United States 15.3% a,l Institutional Fiduciary Trust Money Market Portfolio 2,496,329 2,496,329 Total Investments (Cost $16,911,464) 94.0% 15,356,884 Other Assets, less Liabilities 6.0% 979,322 Net Assets 100.0% $ 16,336,206 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Principal amount is stated in 1,000 Brazilian Real Units. c Redemption price at maturity is adjusted for inflation. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $5,202,531, representing 31.85% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f The coupon rate shown represents the rate at period end. g Principal amount of security is adjusted for inflation. h See Note 6 regarding restricted securities. i Income may be received in additional securities and/or cash. j The security is traded on a discount basis with no stated coupon rate. k Principal amount is stated in 10 Mexican Peso Units. l See Note 7 regarding investments in affiliated management investment companies. m Security is linked to the Ukrainian GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on the growth of the Ukrainian GDP and the principal or “notional” value of this GDP linked security. At November 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro CITI Sell 281,000 $ 348,187 12/07/15 $ 51,193 $ - Chilean Peso CITI Buy 18,742,000 26,956 12/09/15 - (614 ) Chilean Peso DBAB Buy 37,315,000 53,741 12/17/15 - (1,339 ) Japanese Yen JPHQ Sell 10,000,000 83,320 1/07/16 1,971 - Malaysian Ringgit JPHQ Buy 239,000 64,656 1/11/16 - (8,509 ) Chilean Peso MSCO Buy 18,426,250 26,052 1/19/16 - (268 ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Indian Rupee JPHQ Buy 1/19/16 - ) Euro CITI Sell 1/20/16 - Euro DBAB Sell 1/20/16 - Chilean Peso DBAB Buy 1/21/16 - ) Euro DBAB Sell 1/29/16 - Philippine Peso DBAB Buy 1/29/16 - ) Euro DBAB Sell 2/03/16 - Japanese Yen JPHQ Sell 2/08/16 - Japanese Yen SCNY Sell 2/08/16 - Japanese Yen BZWS Sell 2/09/16 - Japanese Yen JPHQ Sell 2/09/16 - Chilean Peso JPHQ Buy 2/12/16 - ) Chilean Peso MSCO Buy 2/16/16 - ) Mexican Peso CITI Buy 2/26/16 - Philippine Peso DBAB Buy 3/31/16 38 - Euro BZWS Sell 4/01/16 - Japanese Yen BZWS Sell 4/01/16 - Malaysian Ringgit DBAB Buy 4/01/16 - ) Malaysian Ringgit JPHQ Buy 4/01/16 - South Korean Won JPHQ Buy 4/04/16 - Malaysian Ringgit JPHQ Buy 4/05/16 - Japanese Yen JPHQ Sell 4/07/16 - Malaysian Ringgit DBAB Buy 4/07/16 - Ghanaian Cedi BZWS Buy 4/08/16 - Euro DBAB Sell 4/28/16 - Euro DBAB Sell 4/29/16 - South Korean Won JPHQ Buy 5/16/16 - ) South Korean Won JPHQ Buy 5/18/16 - ) Euro JPHQ Sell 5/20/16 - South Korean Won JPHQ Buy 5/20/16 - ) Euro BZWS Sell 5/23/16 - Mexican Peso JPHQ Buy 5/31/16 - ) Malaysian Ringgit JPHQ Buy 6/30/16 - ) Philippine Peso DBAB Buy 6/30/16 - ) Philippine Peso JPHQ Buy 7/01/16 - ) Malaysian Ringgit JPHQ Buy 7/05/16 - ) Japanese Yen JPHQ Sell 7/07/16 - Malaysian Ringgit HSBK Buy 7/21/16 - ) Euro DBAB Sell 8/15/16 - Euro DBAB Sell 10/03/16 - Euro DBAB Sell 10/07/16 - Japanese Yen JPHQ Sell 10/07/16 - Euro DBAB Sell 10/11/16 - Japanese Yen HSBK Sell 10/11/16 - Japanese Yen BZWS Sell 10/13/16 - Japanese Yen DBAB Sell 10/13/16 - Euro DBAB Sell 11/07/16 - Euro BZWS Sell 11/16/16 - Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) At November 30, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD LCH $ 960,000 10/17/17 $ - $ (231 ) BBA LIBOR Pay Fixed rate 0.926% Receive Floating rate 3-month USD CME 520,000 8/22/23 - (47,383 ) BBA LIBOR Pay Fixed rate 3.018% Receive Floating rate 3-month USD LCH 440,000 1/22/25 772 - BBA LIBOR Pay Fixed rate 1.914% Receive Floating rate 3-month USD LCH 550,000 1/23/25 - (1,715 ) BBA LIBOR Pay Fixed rate 1.970% Receive Floating rate 3-month USD LCH 320,000 1/27/25 - (1,012 ) BBA LIBOR Pay Fixed rate 1.973% Receive Floating rate 3-month USD LCH 80,000 1/29/25 12 - BBA LIBOR Pay Fixed rate 1.937% Receive Floating rate 3-month USD LCH 70,000 1/30/25 - (13 ) BBA LIBOR Pay Fixed rate 1.942% Receive Floating rate 3-month USD LCH 110,000 2/03/25 1,232 - BBA LIBOR Pay Fixed rate 1.817% Receive Floating rate 3-month USD CME 300,000 8/22/43 - (86,712 ) BBA LIBOR Pay Fixed rate 3.848% Receive Floating rate 3-month USD CME 300,000 12/23/43 - (89,071 ) BBA LIBOR Pay Fixed rate 3.849% Total Interest Rate Swap Contracts $ 2,016 $ (226,137 ) Net unrealized appreciation (depreciation) $ (224,121 ) A BBREVIATIONS Counterparty/Exchange BZWS Barclays Bank PLC CITI Citibank N.A. CME Chicago Mercantile Exchange DBAB Deutsche Bank AG HSBK HSBC Bank PLC JPHQ JPMorgan Chase Bank, N.A. LCH London Clearing House MSCO Morgan Stanley and Co. Inc. SCNY Standard Chartered Bank Currency BRL Brazilian Real EUR Euro GHS Ghanaian Cedi HUF Hungarian Forint IDR Indonesian Rupiah KRW South Korean Won LKR Sri Lankan Rupee MXN Mexican Peso MYR Malaysian Ringgit Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) PHP Philippine Peso RSD Serbian Dinar UYU Uruguayan Peso Selected Portfolio FRN Floating Rate Note GDP Gross Domestic Product PIK Payment-In-Kind Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) Templeton Global Bond Fund Principal Amount* Value Foreign Government and Agency Securities 66.9% Brazil 8.5% Letra Tesouro Nacional, Strip, 1/01/16 559,730 a BRL $ 143,023,422 1/01/17 988,370 a BRL 218,062,884 1/01/18 615,590 a BRL 116,712,665 b 1/01/19 3,308,460 a BRL 539,840,011 7/01/19 6,525,180 a BRL 990,411,336 Nota Do Tesouro Nacional, 10.00%, 1/01/17 2,922,356 a BRL 715,850,062 b 10.00%, 1/01/21 5,203,150 a BRL 1,089,400,096 10.00%, 1/01/23 1,263,130 a BRL 251,060,572 b 10.00%, 1/01/25 2,742,950 a BRL 522,070,330 c Index Linked, 6.00%, 5/15/17 4,429 a BRL 3,121,418 c Index Linked, 6.00%, 8/15/20 39,290 a BRL 26,306,154 c Index Linked, 6.00%, 8/15/24 252,192 a BRL 165,484,975 c Index Linked, 6.00%, 8/15/50 133,230 a BRL 81,378,518 senior note, 10.00%, 1/01/19 569,840 a BRL 127,287,419 4,990,009,862 Hungary 3.9% Government of Hungary, 6.00%, 1/11/19 93,696,000 EUR 114,319,774 5.375%, 2/21/23 235,900,000 259,566,668 A, 6.75%, 11/24/17 82,000,520,000 HUF 307,019,754 senior note, 6.25%, 1/29/20 374,354,000 421,518,860 senior note, 6.375%, 3/29/21 880,996,000 1,010,471,577 senior note, 5.375%, 3/25/24 83,320,000 91,965,700 d senior note, Reg S, 5.75%, 6/11/18 56,340,000 EUR 66,878,759 2,271,741,092 Iceland 0.3% e Government of Iceland, 144A, 5.875%, 5/11/22 154,630,000 176,906,771 India 2.4% Government of India, senior bond, 7.80%, 5/03/20 14,439,400,000 INR 217,449,666 senior bond, 8.35%, 5/14/22 4,260,400,000 INR 65,450,636 senior bond, 8.28%, 9/21/27 4,362,400,000 INR 67,004,161 senior bond, 8.60%, 6/02/28 14,975,000,000 INR 235,516,800 senior note, 7.28%, 6/03/19 561,300,000 INR 8,350,821 senior note, 8.12%, 12/10/20 10,842,300,000 INR 164,795,521 senior note, 7.16%, 5/20/23 4,378,700,000 INR 62,951,286 senior note, 8.83%, 11/25/23 37,754,900,000 INR 595,922,519 1,417,441,410 Indonesia 5.0% Government of Indonesia, 7.875%, 4/15/19 819,140,000,000 IDR 58,467,674 8.375%, 3/15/34 2,917,910,000,000 IDR 202,471,441 FR28, 10.00%, 7/15/17 104,700,000,000 IDR 7,773,336 FR30, 10.75%, 5/15/16 185,655,000,000 IDR 13,634,336 FR31, 11.00%, 11/15/20 1,090,303,000,000 IDR 86,519,359 FR32, 15.00%, 7/15/18 1,150,000,000 IDR 95,901 FR34, 12.80%, 6/15/21 1,522,849,000,000 IDR 130,310,646 FR35, 12.90%, 6/15/22 1,158,600,000,000 IDR 101,330,345 FR36, 11.50%, 9/15/19 437,062,000,000 IDR 34,596,910 FR37, 12.00%, 9/15/26 66,550,000,000 IDR 5,892,570 FR39, 11.75%, 8/15/23 556,845,000,000 IDR 47,081,300 FR40, 11.00%, 9/15/25 710,760,000,000 IDR 59,003,102 FR42, 10.25%, 7/15/27 818,390,000,000 IDR 65,512,610 FR43, 10.25%, 7/15/22 337,191,000,000 IDR 26,322,107 FR44, 10.00%, 9/15/24 197,824,000,000 IDR 15,371,222 Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR48, 9.00%, 9/15/18 IDR FR52, 10.50%, 8/15/30 IDR FR61, 7.00%, 5/15/22 IDR senior bond, 5.625%, 5/15/23 IDR senior bond, 7.00%, 5/15/27 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR70, 8.375%, 3/15/24 IDR senior note, 8.50%, 10/15/16 IDR 6.125%, 5/15/28 IDR Ireland 1.0% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Lithuania 0.6% e Government of Lithuania, 144A, 7.375%, 2/11/20 6.125%, 3/09/21 Malaysia 4.9% Government of Malaysia, 3.314%, 10/31/17 MYR senior bond, 4.262%, 9/15/16 MYR senior bond, 3.814%, 2/15/17 MYR senior note, 3.172%, 7/15/16 MYR senior note, 3.394%, 3/15/17 MYR senior note, 4.012%, 9/15/17 MYR Mexico 10.2% Government of Mexico, 7.25%, 12/15/16 f MXN 7.75%, 12/14/17 f MXN senior note, 8.50%, 12/13/18 f MXN g Mexican Udibonos, Index Linked, 5.00%, 6/16/16 h MXN 3.50%, 12/14/17 h MXN 4.00%, 6/13/19 h MXN 2.50%, 12/10/20 h MXN Peru 0.1% Government of Peru, senior bond, 7.84%, 8/12/20 PEN Philippines 0.8% Government of the Philippines, senior bond, 9.125%, 9/04/16 PHP senior note, 1.625%, 4/25/16 PHP Poland 4.3% Government of Poland, 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN i FRN, 1.79%, 1/25/17 PLN i FRN, 1.79%, 1/25/21 PLN Portugal 2.7% Government of Portugal, e 144A, 5.125%, 10/15/24 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) d Reg S, 3.875%, 2/15/30 EUR d senior bond, Reg S, 4.95%, 10/25/23 EUR d senior bond, Reg S, 5.65%, 2/15/24 EUR Serbia 0.9% e Government of Serbia, senior note, 144A, 5.25%, 11/21/17 4.875%, 2/25/20 7.25%, 9/28/21 Singapore 0.4% Government of Singapore, senior note, 1.125%, 4/01/16 SGD Slovenia 1.4% e Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 13.3% Government of Korea, senior bond, 5.625%, 11/03/25 Korea Monetary Stabilization Bond, senior note, 1.56%, 10/02/17 KRW 2.78%, 2/02/16 KRW 1.92%, 3/09/16 KRW 2.80%, 4/02/16 KRW 1.74%, 5/09/16 KRW 2.79%, 6/02/16 KRW 1.62%, 6/09/16 KRW 2.46%, 8/02/16 KRW 1.56%, 8/09/16 KRW 2.22%, 10/02/16 KRW 1.61%, 11/09/16 KRW 2.07%, 12/02/16 KRW 1.96%, 2/02/17 KRW 1.70%, 8/02/17 KRW Korea Treasury Bond, senior note, 4.00%, 3/10/16 KRW 2.75%, 6/10/16 KRW 5.00%, 9/10/16 KRW 3.00%, 12/10/16 KRW 2.00%, 12/10/17 KRW Sri Lanka 1.1% Government of Sri Lanka, 8.00%, 1/01/17 LKR 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR 11.20%, 7/01/22 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR B, 6.40%, 10/01/16 LKR B, 5.80%, 7/15/17 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) D, 8.50%, 6/01/18 LKR j Supranational 0.3% Inter-American Development Bank, senior note, 7.50%, 12/05/24 MXN Ukraine 4.8% e Government of Ukraine, 144A, 7.75%, 9/01/19 7.75%, 9/01/20 7.75%, 9/01/21 7.75%, 9/01/22 7.75%, 9/01/23 7.75%, 9/01/24 7.75%, 9/01/25 7.75%, 9/01/26 7.75%, 9/01/27 k GDP Linked Securities, 5/31/40 Total Foreign Government and Agency Securities (Cost $42,146,278,882) Quasi-Sovereign and Corporate Bonds 1.3% Hungary 0.5% e Hungarian Development Bank, senior note, 144A, 6.25%, 10/21/20 India 0.8% Food Corp. of India, secured note, 6, 9.95%, 3/07/22 INR Mahanagar Telephone Nigam Ltd., 8.24%, 11/19/24 INR 8.29%, 11/28/24 INR South Korea 0.0%  The Export-Import Bank of Korea, senior note, 4.625%, 2/20/17 EUR Total Quasi-Sovereign and Corporate Bonds (Cost $755,986,031) Total Investments before Short Term Investments (Cost $42,902,264,913) Short Term Investments 26.9% Foreign Government and Agency Securities 6.5% Indonesia 0.2% l Indonesia Treasury Bill, 1/07/16 - 2/04/16 IDR Malaysia 2.1% l Bank of Negara Monetary Note, 4/19/16 - 10/18/16 MYR l Malaysia Treasury Bill, 12/11/15 - 5/27/16 MYR Mexico 2.1% l Mexico Treasury Bill, 12/10/15 - 5/26/16 m MXN Philippines 0.4% Government of the Philippines, senior note, 7.00%, 1/27/16 PHP l Philippine Treasury Bill, 12/02/15 - 9/07/16 PHP Singapore 0.1% l Monetary Authority of Singapore Treasury Bill, 12/22/15 - 1/05/16 SGD South Korea 1.6% Korea Monetary Stabilization Bond, l 1/05/16 - 4/19/16 KRW senior note, 1.57%, 7/09/16 KRW senior note, 1.52%, 9/09/16 KRW Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) senior note, 1.53%, 10/08/16 251,191,800,000 KRW 216,226,956 974,638,355 Total Foreign Government and Agency Securities (Cost $3,986,161,098) 3,837,336,890 U.S. Government and Agency Securities (Cost $1,119,031,695) 1.9% United States 1.9% l FHLB, 12/02/15 - 12/07/15 1,119,035,000 1,119,029,940 Total Investments before Money Market Funds (Cost $48,007,457,706) 45,019,287,425 Shares Money Market Funds (Cost $10,862,237,859) 18.5% United States 18.5% n,o Institutional Fiduciary Trust Money Market Portfolio 10,862,237,859 10,862,237,859 Total Investments (Cost $58,869,695,565) 95.1% 55,881,525,284 Other Assets, less Liabilities 4.9% 2,866,289,265 Net Assets 100.0% $ 58,747,814,549 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b A portion or all of the security purchased on a delayed delivery basis. c Redemption price at maturity is adjusted for inflation. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $1,056,653,775, representing 1.80% of net assets. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $5,621,682,861, representing 9.57% of net assets. f Principal amount is stated in 100 Mexican Peso Units. g Principal amount of security is adjusted for inflation. h Principal amount is stated in 100 Unidad de Inversion Units. i The coupon rate shown represents the rate at period end. j A supranational organization is an entity formed by two or more central governments through international treaties. k Security is linked to the Ukrainian GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on the growth of the Ukrainian GDP and the principal or “notional” value of this GDP linked security. l The security is traded on a discount basis with no stated coupon rate. m Principal amount is stated in 10 Mexican Peso Units. n Non-income producing. o See Note 7 regarding investments in affiliated management investment companies. At November 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso JPHQ Buy 31,264,830,000 45,014,513 12/01/15 $ - $ (1,033,784 ) Chilean Peso JPHQ Sell 31,264,830,000 43,605,063 12/01/15 - (375,666 ) Euro GSCO Buy 203,544,000 215,451,324 12/01/15 - (368,705 ) Euro GSCO Sell 203,544,000 222,388,104 12/01/15 7,305,485 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Chilean Peso DBAB Buy 12/02/15 - ) Chilean Peso DBAB Sell 12/02/15 - ) Chilean Peso JPHQ Buy 12/02/15 - ) Chilean Peso JPHQ Sell 12/02/15 - ) Polish Zloty CITI Buy EUR 12/03/15 - ) Polish Zloty CITI Sell EUR 12/03/15 - Chilean Peso BZWS Buy 12/04/15 - ) Euro CITI Sell 12/04/15 - Euro DBAB Sell 12/04/15 - Euro CITI Sell 12/07/15 - Chilean Peso CITI Buy 12/09/15 - ) Chilean Peso MSCO Buy 12/09/15 - ) Euro HSBK Buy 12/09/15 - ) Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Japanese Yen HSBK Sell 12/09/15 - ) Singapore Dollar DBAB Buy 12/09/15 - ) Singapore Dollar DBAB Sell 12/09/15 - ) Singapore Dollar GSCO Buy 12/09/15 - ) Singapore Dollar GSCO Sell 12/09/15 - ) Chilean Peso BZWS Buy 12/10/15 - ) Polish Zloty DBAB Buy EUR 12/10/15 - ) Polish Zloty DBAB Sell EUR 12/10/15 - Chilean Peso DBAB Buy 12/11/15 - ) Euro MSCO Sell 12/11/15 - Mexican Peso CITI Buy 12/11/15 - ) Euro DBAB Sell 12/14/15 - Singapore Dollar JPHQ Buy 12/14/15 - ) Euro BOFA Sell 12/15/15 - Euro JPHQ Buy 12/15/15 - ) Euro JPHQ Sell 12/15/15 - Malaysian Ringgit DBAB Buy 12/15/15 - ) Malaysian Ringgit DBAB Sell 12/15/15 - Mexican Peso CITI Buy 12/15/15 - ) Polish Zloty DBAB Buy EUR 12/15/15 - ) Polish Zloty DBAB Sell EUR 12/15/15 - Singapore Dollar DBAB Buy 12/16/15 - ) Singapore Dollar DBAB Sell 12/16/15 - ) Chilean Peso DBAB Buy 12/17/15 - ) Euro CITI Sell 12/17/15 - Australian Dollar CITI Sell 12/18/15 - Mexican Peso CITI Buy 12/18/15 - ) Chilean Peso JPHQ Buy 12/21/15 - ) Japanese Yen DBAB Sell 12/21/15 - Japanese Yen HSBK Sell 12/21/15 - Japanese Yen BZWS Sell 12/22/15 - Japanese Yen CITI Sell 12/22/15 - Singapore Dollar HSBK Buy 12/22/15 - ) Singapore Dollar HSBK Sell 12/22/15 - ) Polish Zloty DBAB Buy EUR 12/24/15 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Polish Zloty DBAB Sell EUR 12/24/15 - Malaysian Ringgit HSBK Buy 12/28/15 - Euro BZWS Sell 1/05/16 - Chilean Peso MSCO Buy 1/07/16 - ) Japanese Yen DBAB Sell 1/07/16 - Japanese Yen JPHQ Sell 1/07/16 - Malaysian Ringgit HSBK Buy EUR 1/07/16 - Japanese Yen GSCO Sell 1/08/16 - Polish Zloty DBAB Buy EUR 1/08/16 - ) Polish Zloty DBAB Sell EUR 1/08/16 - Euro BZWS Sell 1/11/16 - Euro UBSW Sell 1/11/16 - Malaysian Ringgit JPHQ Buy 1/11/16 - ) Malaysian Ringgit JPHQ Sell 1/11/16 - ) Mexican Peso CITI Buy 1/11/16 - ) Euro CITI Sell 1/13/16 - Euro SCNY Sell 1/13/16 - Malaysian Ringgit DBAB Buy EUR 1/13/16 - ) Malaysian Ringgit HSBK Buy EUR 1/13/16 - Japanese Yen CITI Sell 1/14/16 - Japanese Yen SCNY Sell 1/14/16 - Chilean Peso DBAB Buy 1/15/16 - ) Euro CITI Sell 1/15/16 - Euro JPHQ Sell 1/15/16 - Japanese Yen BZWS Sell 1/15/16 - Japanese Yen JPHQ Sell 1/15/16 - Malaysian Ringgit JPHQ Buy 1/15/16 - ) Malaysian Ringgit JPHQ Buy EUR 1/15/16 - ) Malaysian Ringgit JPHQ Sell 1/15/16 - ) Chilean Peso MSCO Buy 1/19/16 - ) Euro BZWS Sell 1/19/16 - Euro DBAB Sell 1/19/16 - Euro GSCO Sell 1/19/16 - Euro JPHQ Sell 1/19/16 - Japanese Yen HSBK Sell 1/19/16 - Japanese Yen SCNY Sell 1/19/16 - ) Malaysian Ringgit JPHQ Buy 1/19/16 - ) Malaysian Ringgit JPHQ Sell 1/19/16 - ) Euro BZWS Sell 1/20/16 - Euro GSCO Sell 1/20/16 - Japanese Yen JPHQ Sell 1/20/16 - Malaysian Ringgit JPHQ Buy EUR 1/20/16 - ) Chilean Peso DBAB Buy 1/21/16 - ) Euro BZWS Sell 1/21/16 - Malaysian Ringgit HSBK Buy EUR 1/21/16 - Chilean Peso MSCO Buy 1/22/16 - ) Euro CITI Sell 1/22/16 - Euro DBAB Sell 1/22/16 - Euro JPHQ Sell 1/22/16 - Japanese Yen DBAB Sell 1/22/16 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Japanese Yen HSBK Sell 1/22/16 - ) Chilean Peso DBAB Buy 1/25/16 - ) Chilean Peso JPHQ Buy 1/25/16 - ) Euro JPHQ Sell 1/25/16 - Malaysian Ringgit HSBK Buy 1/25/16 - ) Malaysian Ringgit HSBK Sell 1/25/16 - ) Singapore Dollar JPHQ Buy 1/25/16 - ) Chilean Peso DBAB Buy 1/26/16 - ) Euro BZWS Sell 1/27/16 - Euro DBAB Sell 1/27/16 - Euro GSCO Sell 1/27/16 - Japanese Yen GSCO Sell 1/27/16 - Japanese Yen JPHQ Sell 1/27/16 - ) Chilean Peso DBAB Buy 1/28/16 - ) Chilean Peso JPHQ Buy 1/28/16 - ) Indian Rupee DBAB Buy 1/28/16 - ) Indian Rupee HSBK Buy EUR 1/28/16 - Japanese Yen HSBK Sell 1/28/16 - Chilean Peso BZWS Buy 1/29/16 - ) Chilean Peso CITI Buy 1/29/16 - ) Chilean Peso DBAB Buy 1/29/16 - ) Chilean Peso JPHQ Buy 1/29/16 - ) Chilean Peso MSCO Buy 1/29/16 - ) Euro CITI Sell 1/29/16 - Japanese Yen DBAB Sell 1/29/16 - Malaysian Ringgit HSBK Buy 1/29/16 - ) Malaysian Ringgit HSBK Sell 1/29/16 - ) Brazilian Real CITI Sell 2/02/16 - Chilean Peso DBAB Buy 2/04/16 - ) Malaysian Ringgit HSBK Buy EUR 2/05/16 - Mexican Peso CITI Buy 2/05/16 - ) Chilean Peso CITI Buy 2/08/16 - ) Chilean Peso DBAB Buy 2/08/16 - ) Chilean Peso MSCO Buy 2/08/16 - ) Euro BZWS Sell 2/08/16 - Euro CITI Buy 2/09/16 - ) Euro CITI Sell 2/09/16 - Euro GSCO Sell 2/09/16 - Japanese Yen CITI Sell 2/09/16 - Mexican Peso CITI Buy 2/09/16 - ) Euro HSBK Buy 2/10/16 - ) Euro HSBK Sell 2/10/16 - Malaysian Ringgit DBAB Buy EUR 2/10/16 - ) Malaysian Ringgit HSBK Buy 2/10/16 - ) Malaysian Ringgit HSBK Sell 2/10/16 - ) Singapore Dollar DBAB Buy 2/10/16 - ) Singapore Dollar DBAB Sell 2/10/16 - ) Euro BZWS Sell 2/11/16 - Malaysian Ringgit HSBK Buy 2/11/16 - ) Malaysian Ringgit HSBK Sell 2/11/16 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Mexican Peso MSCO Buy 2/11/16 - ) Chilean Peso DBAB Buy 2/12/16 - ) Chilean Peso JPHQ Buy 2/12/16 - ) Euro BZWS Sell 2/12/16 - Euro GSCO Sell 2/12/16 - Japanese Yen CITI Sell 2/12/16 - ) Japanese Yen GSCO Sell 2/12/16 - Japanese Yen HSBK Sell 2/12/16 - Malaysian Ringgit HSBK Buy 2/12/16 - ) Malaysian Ringgit HSBK Sell 2/12/16 - ) Mexican Peso CITI Buy 2/12/16 - ) Mexican Peso MSCO Buy 2/12/16 - ) Singapore Dollar BZWS Buy 2/12/16 - ) Singapore Dollar BZWS Sell 2/12/16 - Chilean Peso DBAB Buy 2/16/16 - ) Chilean Peso MSCO Buy 2/16/16 - ) Euro SCNY Sell 2/16/16 - Japanese Yen CITI Sell 2/16/16 - Chilean Peso DBAB Buy 2/17/16 - ) Euro GSCO Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Mexican Peso MSCO Buy 2/17/16 - ) Malaysian Ringgit HSBK Buy 2/19/16 - ) Malaysian Ringgit HSBK Sell 2/19/16 - ) South Korean Won JPHQ Buy JPY 2/19/16 - ) Chilean Peso MSCO Buy 2/22/16 - Euro BZWS Sell 2/22/16 - Euro DBAB Sell 2/22/16 - Euro JPHQ Buy 2/22/16 - ) Euro JPHQ Sell 2/22/16 - Indian Rupee JPHQ Buy EUR 2/22/16 - ) Malaysian Ringgit HSBK Buy 2/22/16 - ) Malaysian Ringgit HSBK Sell 2/22/16 - ) Malaysian Ringgit JPHQ Buy 2/22/16 - ) Malaysian Ringgit JPHQ Sell 2/22/16 - ) Chilean Peso DBAB Buy 2/23/16 - Japanese Yen DBAB Sell 2/24/16 - ) Japanese Yen HSBK Sell 2/24/16 - ) Malaysian Ringgit HSBK Buy 2/24/16 - ) Singapore Dollar DBAB Buy 2/24/16 - ) Singapore Dollar DBAB Sell 2/24/16 - ) Chilean Peso JPHQ Buy 2/25/16 - Japanese Yen BZWS Sell 2/25/16 - Japanese Yen HSBK Sell 2/25/16 - Mexican Peso CITI Buy 2/25/16 - ) Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Euro GSCO Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Chilean Peso DBAB Buy 2/29/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro HSBK Sell 2/29/16 - Indian Rupee CITI Buy EUR 2/29/16 - ) Indian Rupee DBAB Buy EUR 2/29/16 - Japanese Yen BZWS Sell 2/29/16 - Japanese Yen HSBK Sell 2/29/16 - Malaysian Ringgit JPHQ Buy 2/29/16 - Mexican Peso MSCO Buy 2/29/16 - ) Chilean Peso DBAB Buy 3/02/16 - ) Euro DBAB Sell 3/02/16 - Japanese Yen JPHQ Sell 3/03/16 - Japanese Yen HSBK Sell 3/04/16 - Euro HSBK Buy 3/09/16 - ) Euro HSBK Sell 3/09/16 - Japanese Yen BZWS Sell 3/09/16 - Japanese Yen MSCO Sell 3/09/16 - Euro CITI Sell 3/10/16 - Euro MSCO Sell 3/10/16 - Singapore Dollar GSCO Buy 3/10/16 - Singapore Dollar GSCO Sell 3/10/16 - ) Mexican Peso CITI Buy 3/11/16 - ) Mexican Peso CITI Buy 3/14/16 - ) Mexican Peso JPHQ Buy 3/14/16 - ) Euro CITI Sell 3/16/16 - Japanese Yen CITI Sell 3/16/16 - Mexican Peso CITI Buy 3/18/16 - ) Mexican Peso JPHQ Buy 3/18/16 - ) Euro BZWS Sell 3/21/16 - Malaysian Ringgit HSBK Buy 3/21/16 - ) Malaysian Ringgit HSBK Sell 3/21/16 - ) Japanese Yen CITI Sell 3/22/16 - Japanese Yen MSCO Sell 3/22/16 - Euro BZWS Sell 3/23/16 - Mexican Peso CITI Buy 3/23/16 - ) Singapore Dollar HSBK Buy 3/23/16 - ) Euro BZWS Sell 3/24/16 - Japanese Yen DBAB Sell 3/24/16 - Japanese Yen BZWS Sell 3/28/16 - Malaysian Ringgit HSBK Buy 3/28/16 - ) Malaysian Ringgit HSBK Sell 3/28/16 - ) Euro BOFA Sell 3/29/16 - Euro CITI Sell 3/29/16 - Japanese Yen JPHQ Sell 3/29/16 - Euro BOFA Sell 3/30/16 - Euro BZWS Sell 3/31/16 - Euro GSCO Sell 3/31/16 - Japanese Yen JPHQ Sell 3/31/16 - Malaysian Ringgit HSBK Buy EUR 4/01/16 - Japanese Yen JPHQ Sell 4/07/16 - Philippine Peso HSBK Buy 4/07/16 - ) Euro CITI Sell 4/08/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Malaysian Ringgit HSBK Buy 4/11/16 - ) Malaysian Ringgit HSBK Sell 4/11/16 - ) Euro DBAB Sell 4/13/16 - Euro JPHQ Sell 4/13/16 - Euro SCNY Sell 4/13/16 - Japanese Yen CITI Sell 4/13/16 - Mexican Peso CITI Buy 4/13/16 - ) Euro JPHQ Buy 4/14/16 - ) Euro JPHQ Sell 4/14/16 - Euro HSBK Buy 4/18/16 - ) Euro HSBK Sell 4/18/16 - Japanese Yen BZWS Sell 4/18/16 - Euro DBAB Sell 4/27/16 - Malaysian Ringgit JPHQ Buy 4/27/16 - ) Malaysian Ringgit JPHQ Sell 4/27/16 - ) Australian Dollar JPHQ Sell 4/28/16 - ) Euro DBAB Sell 4/28/16 - Euro BZWS Sell 4/29/16 - Euro DBAB Sell 4/29/16 - Euro GSCO Sell 4/29/16 - Euro SCNY Sell 4/29/16 - Singapore Dollar MSCO Buy 4/29/16 - ) Mexican Peso CITI Buy 5/03/16 - Euro BOFA Sell 5/04/16 - Euro BZWS Sell 5/05/16 - Euro BZWS Sell 5/06/16 - Japanese Yen BZWS Sell 5/06/16 - Japanese Yen SCNY Sell 5/06/16 - South Korean Won JPHQ Buy JPY 5/06/16 - ) Euro BZWS Sell 5/09/16 - Euro GSCO Sell 5/09/16 - Malaysian Ringgit DBAB Buy EUR 5/10/16 - ) South Korean Won DBAB Buy JPY 5/10/16 - ) Euro BZWS Sell 5/12/16 - Euro GSCO Sell 5/12/16 - Euro MSCO Sell 5/12/16 - Euro SCNY Sell 5/12/16 - Euro UBSW Sell 5/12/16 - Japanese Yen GSCO Sell 5/12/16 - ) Japanese Yen SCNY Sell 5/12/16 - ) South Korean Won JPHQ Buy JPY 5/12/16 - ) Euro GSCO Sell 5/16/16 - Euro MSCO Sell 5/16/16 - Japanese Yen SCNY Sell 5/16/16 - Euro UBSW Sell 5/17/16 - Australian Dollar JPHQ Sell 5/18/16 - ) Euro BZWS Sell 5/18/16 - Japanese Yen BOFA Sell 5/18/16 - Japanese Yen CITI Sell 5/18/16 - Euro DBAB Sell 5/19/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro UBSW Sell 5/19/16 - Japanese Yen BOFA Sell 5/19/16 - Japanese Yen BZWS Sell 5/19/16 - Japanese Yen CITI Sell 5/19/16 - ) Japanese Yen HSBK Sell 5/19/16 - Euro BZWS Sell 5/20/16 - Japanese Yen JPHQ Sell 5/20/16 - Malaysian Ringgit HSBK Buy 5/20/16 - ) Euro BZWS Sell 5/23/16 - Euro DBAB Sell 5/23/16 - Malaysian Ringgit HSBK Buy 5/23/16 - ) Euro GSCO Sell 5/24/16 - South Korean Won JPHQ Buy JPY 5/24/16 - Japanese Yen HSBK Sell 5/25/16 - Euro BZWS Sell 5/26/16 - Euro JPHQ Buy 5/26/16 - ) Euro JPHQ Sell 5/26/16 - Japanese Yen BZWS Sell 5/26/16 - Japanese Yen SCNY Sell 5/26/16 - Mexican Peso HSBK Buy 5/26/16 - ) Euro BZWS Sell 5/31/16 - Malaysian Ringgit HSBK Buy 5/31/16 - ) Mexican Peso HSBK Buy 5/31/16 - ) Mexican Peso JPHQ Buy 5/31/16 - ) Euro BZWS Sell 6/06/16 - Euro DBAB Sell 6/06/16 - Euro HSBK Buy 6/06/16 - ) Euro HSBK Sell 6/06/16 - Mexican Peso CITI Buy 6/06/16 - ) Euro GSCO Sell 6/08/16 - Japanese Yen CITI Sell 6/08/16 - ) Mexican Peso CITI Buy 6/08/16 - ) Japanese Yen BZWS Sell 6/10/16 - ) Japanese Yen CITI Sell 6/10/16 - ) Japanese Yen HSBK Sell 6/10/16 - ) Euro GSCO Sell 6/13/16 - Japanese Yen DBAB Sell 6/13/16 - ) Mexican Peso CITI Buy 6/13/16 - ) Euro DBAB Sell 6/15/16 - Japanese Yen CITI Sell 6/16/16 - ) Australian Dollar CITI Sell 6/20/16 - Australian Dollar JPHQ Sell 6/20/16 - Euro BZWS Sell 6/22/16 - Japanese Yen DBAB Sell 6/22/16 - Mexican Peso CITI Buy 6/22/16 - ) Malaysian Ringgit HSBK Buy 6/23/16 - ) Japanese Yen BZWS Sell 6/30/16 - ) Japanese Yen JPHQ Sell 7/07/16 - Mexican Peso CITI Buy 7/08/16 - ) Euro JPHQ Sell 7/11/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Mexican Peso CITI Buy 7/11/16 - ) Euro JPHQ Sell 7/13/16 - Euro MSCO Sell 7/18/16 - Euro MSCO Sell 7/22/16 - Malaysian Ringgit JPHQ Buy JPY 7/22/16 - Malaysian Ringgit JPHQ Sell JPY 7/22/16 - ) Euro DBAB Sell 7/25/16 - Japanese Yen CITI Sell 7/25/16 - ) Euro BZWS Sell 7/28/16 - Euro CITI Sell 7/28/16 - Euro GSCO Sell 7/28/16 - Euro BZWS Sell 7/29/16 - Euro DBAB Buy 7/29/16 - ) Euro DBAB Sell 7/29/16 - Euro JPHQ Sell 7/29/16 - Japanese Yen BZWS Sell 7/29/16 - Malaysian Ringgit JPHQ Buy 7/29/16 - ) Malaysian Ringgit JPHQ Sell 7/29/16 - ) Mexican Peso CITI Buy 7/29/16 - ) Euro BZWS Sell 8/05/16 - Euro DBAB Sell 8/05/16 - Euro HSBK Buy 8/05/16 - ) Euro HSBK Sell 8/05/16 - Euro MSCO Sell 8/05/16 - Mexican Peso CITI Buy 8/05/16 - ) Japanese Yen MSCO Sell 8/08/16 - ) Malaysian Ringgit HSBK Buy 8/08/16 - ) Malaysian Ringgit JPHQ Buy 8/08/16 - ) Malaysian Ringgit JPHQ Sell 8/08/16 - ) Mexican Peso CITI Buy 8/08/16 - ) Euro CITI Sell 8/10/16 - Japanese Yen CITI Sell 8/10/16 - ) Malaysian Ringgit DBAB Buy EUR 8/10/16 - ) Mexican Peso MSCO Buy 8/10/16 - ) South Korean Won HSBK Buy JPY 8/10/16 - ) Euro DBAB Sell 8/11/16 - Euro JPHQ Sell 8/11/16 - South Korean Won HSBK Buy JPY 8/12/16 - ) Euro MSCO Sell 8/15/16 - Singapore Dollar DBAB Buy 8/15/16 - ) Singapore Dollar DBAB Sell 8/15/16 - Euro MSCO Sell 8/17/16 - Mexican Peso DBAB Buy 8/17/16 - ) Mexican Peso MSCO Buy 8/17/16 - ) Singapore Dollar BZWS Buy 8/17/16 - ) Singapore Dollar BZWS Sell 8/17/16 - Singapore Dollar DBAB Buy 8/17/16 - ) Singapore Dollar DBAB Sell 8/17/16 - Singapore Dollar HSBK Buy 8/17/16 - ) Euro BZWS Sell 8/18/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro JPHQ Sell 8/18/16 - Japanese Yen DBAB Sell 8/18/16 - ) Euro JPHQ Sell 8/22/16 - Japanese Yen HSBK Sell 8/22/16 - ) Japanese Yen JPHQ Sell 8/22/16 - ) Mexican Peso HSBK Buy 8/22/16 - Japanese Yen BZWS Sell 8/24/16 - ) Mexican Peso DBAB Buy 8/24/16 - Euro DBAB Sell 8/25/16 - Euro JPHQ Sell 8/25/16 - Euro SCNY Sell 8/26/16 - Japanese Yen JPHQ Sell 8/26/16 - Euro JPHQ Sell 8/29/16 - Japanese Yen DBAB Sell 8/29/16 - Japanese Yen JPHQ Sell 8/29/16 - Mexican Peso CITI Buy 8/29/16 - Mexican Peso HSBK Buy 8/29/16 - Euro DBAB Sell 8/31/16 - Japanese Yen JPHQ Sell 8/31/16 - Philippine Peso JPHQ Buy 8/31/16 - ) Euro JPHQ Sell 9/06/16 - Mexican Peso CITI Buy 9/06/16 - Mexican Peso HSBK Buy 9/06/16 - Singapore Dollar DBAB Buy 9/19/16 - ) Singapore Dollar DBAB Sell 9/19/16 - Japanese Yen BZWS Sell 9/20/16 - Mexican Peso HSBK Buy 9/28/16 - Mexican Peso HSBK Buy 9/30/16 - Euro DBAB Sell 10/03/16 - Euro DBAB Sell 10/07/16 - Japanese Yen JPHQ Sell 10/07/16 - Euro DBAB Sell 10/11/16 - Euro GSCO Sell 10/11/16 - Japanese Yen HSBK Sell 10/11/16 - Euro JPHQ Sell 10/13/16 - Japanese Yen BZWS Sell 10/13/16 - Japanese Yen DBAB Sell 10/13/16 - Malaysian Ringgit JPHQ Buy EUR 10/17/16 - Australian Dollar BOFA Sell 10/20/16 - Australian Dollar JPHQ Sell 10/20/16 - Mexican Peso DBAB Buy 10/21/16 - ) Japanese Yen BZWS Sell 10/24/16 - Mexican Peso CITI Buy 10/24/16 - Mexican Peso DBAB Buy 10/24/16 - Euro BZWS Sell 10/27/16 - Malaysian Ringgit JPHQ Buy EUR 10/31/16 - Euro DBAB Sell 11/04/16 - Euro DBAB Sell 11/07/16 - Japanese Yen BOFA Sell 11/07/16 - Indonesian Rupiah JPHQ Buy AUD 11/08/16 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro DBAB Sell 11/09/16 - Indonesian Rupiah JPHQ Buy 11/09/16 - ) Indonesian Rupiah JPHQ Buy AUD 11/09/16 - ) Japanese Yen CITI Sell 11/09/16 - Mexican Peso CITI Buy 11/09/16 - Indonesian Rupiah JPHQ Buy AUD 11/10/16 - ) Euro CITI Sell 11/14/16 - Euro DBAB Sell 11/14/16 - Euro JPHQ Sell 11/14/16 - Indonesian Rupiah JPHQ Buy 11/14/16 - Indonesian Rupiah JPHQ Buy AUD 11/14/16 - ) Japanese Yen CITI Sell 11/14/16 - ) Japanese Yen HSBK Sell 11/14/16 - ) Japanese Yen JPHQ Sell 11/14/16 - ) Mexican Peso CITI Buy 11/14/16 - Indonesian Rupiah JPHQ Buy AUD 11/15/16 - ) Japanese Yen CITI Sell 11/16/16 - Japanese Yen MSCO Sell 11/16/16 - Euro DBAB Sell 11/17/16 - Euro DBAB Sell 11/18/16 - Japanese Yen DBAB Sell 11/18/16 - Euro DBAB Sell 11/21/16 - Japanese Yen CITI Sell 11/21/16 - ) Malaysian Ringgit JPHQ Buy JPY 11/22/16 - Euro MSCO Sell 11/25/16 - Mexican Peso CITI Buy 11/25/16 - ) Euro DBAB Sell 11/28/16 - Euro GSCO Sell 12/02/16 - Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. *In U.S. dollars unless otherwise indicated. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) At November 30, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LCH $ 10/17/17 $ - $ ) LIBOR Pay Fixed rate 0.926% Receive Floating rate 3-month USD BBA LCH 1/22/25 - LIBOR Pay Fixed rate 1.914% Receive Floating rate 3-month USD BBA LCH 1/23/25 - ) LIBOR Pay Fixed rate 1.970% Receive Floating rate 3-month USD BBA LCH 1/27/25 - ) LIBOR Pay Fixed rate 1.973% Receive Floating rate 3-month USD BBA LCH 1/29/25 - LIBOR Pay Fixed rate 1.937% Receive Floating rate 3-month USD BBA LCH 1/30/25 - ) LIBOR Pay Fixed rate 1.942% Receive Floating rate 3-month USD BBA LCH 2/03/25 - LIBOR Pay Fixed rate 1.817% Receive Floating rate 3-month USD BBA LCH 3/27/25 - LIBOR Pay Fixed rate 1.978% Receive Floating rate 3-month USD BBA LCH 3/27/25 - LIBOR Pay Fixed rate 1.985% Receive Floating rate 3-month USD BBA LCH 7/22/25 - ) LIBOR Pay Fixed rate 2.450% Receive Floating rate 3-month USD BBA LCH 7/23/25 - ) LIBOR Pay Fixed rate 2.439% Receive Floating rate 3-month USD BBA CME 7/24/25 - ) LIBOR Pay Fixed rate 2.400% Receive Floating rate 3-month USD BBA LCH 7/22/45 - ) LIBOR Pay Fixed rate 2.890% Receive Floating rate 3-month USD BBA LCH 7/24/45 - ) LIBOR Pay Fixed rate 2.861% Receive Floating rate 3-month USD BBA LCH 8/24/45 - ) LIBOR Pay Fixed rate 2.574% Total Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Currency/Exchange BOFA Bank of America Corp. BZWS Barclays Bank PLC CITI Citibank N.A. CME Chicago Mercantile Exchange DBAB Deutsche Bank AG GSCO Goldman Sachs Group, Inc. HSBK HSBC Bank PLC JPHQ JPMorgan Chase Bank, N.A. LCH London Clearing House Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) MSCO Morgan Stanley and Co. Inc. SCNY Standard Chartered Bank UBSW UBS AG Currency AUD Australian Dollar BRL Brazilian Real EUR Euro HUF Hungarian Forint IDR Indonesian Rupiah INR Indian Rupee JPY Japanese Yen KRW South Korean Won LKR Sri Lankan Rupee MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Nuevo Sol PHP Philippine Peso PLN Polish Zloty SGD Singapore Dollar Selected Portfolio FHLB Federal Home Loan Bank FRN Floating Rate Note GDP Gross Domestic Product Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) Templeton Global Total Return Fund Shares/Warrants Value Common Stocks and Other Equity Interests 0.0% † South Africa 0.0% a,s Edcon Holdings Ltd., F wts., 2/20/49 22,026 $ — a,s Edcon Holdings Ltd., F1 wts., 2/20/49 394,125,656 — a,s Edcon Holdings Ltd., F2 wts., 2/20/49 31,895,811 — — United Kingdom 0.0% † a CEVA Holdings LLC 920 473,568 Total Common Stocks and Other Equity Interests (Cost $1,314,622) 473,568 Convertible Preferred Stocks 0.0% † United Kingdom 0.0% † a CEVA Holdings LLC, cvt. pfd., A-1 37 25,900 a CEVA Holdings LLC, cvt. pfd., A-2 1,991 1,025,149 Total Convertible Preferred Stocks (Cost $2,895,379) 1,051,049 Principal Amount * Convertible Bonds (Cost $53,860,000) 0.6% Canada 0.6% B2Gold Corp., cvt., senior sub. note, 3.25%, 10/01/18 53,860,000 46,287,284 Foreign Government and Agency Securities 72.0% Bosnia & Herzegovina 0.0% † b,c Government of Bosnia & Herzegovina, senior bond, B, Reg S, FRN, 0.875%, 12/11/21 189,583 DEM 87,124 Brazil 8.2% Letra Tesouro Nacional, Strip, 1/01/16 122,340 d BRL 31,260,581 7/01/16 14,770 d BRL 3,519,122 10/01/16 46,650 d BRL 10,686,908 e 1/01/19 382,210 d BRL 62,365,043 7/01/19 753,760 d BRL 114,407,947 Nota Do Tesouro Nacional, 10.00%, 1/01/17 57,615 d BRL 14,113,168 e 10.00%, 1/01/21 234,510 d BRL 49,100,106 10.00%, 1/01/23 349,440 d BRL 69,454,930 e 10.00%, 1/01/25 316,880 d BRL 60,312,308 f Index Linked, 6.00%, 5/15/17 5,321 d BRL 3,750,071 f Index Linked, 6.00%, 5/15/19 73,710 d BRL 50,171,100 f Index Linked, 6.00%, 8/15/20 4,190 d BRL 2,805,365 f Index Linked, 6.00%, 8/15/22 62,989 d BRL 41,257,403 f Index Linked, 6.00%, 5/15/23 143,373 d BRL 93,355,999 f Index Linked, 6.00%, 8/15/24 4,390 d BRL 2,880,659 f Index Linked, 6.00%, 8/15/50 400 d BRL 244,325 609,685,035 Croatia 0.1% g Government of Croatia, 144A, 6.75%, 11/05/19 4,070,000 4,424,945 Ecuador 0.6% g Government of Ecuador, senior note, 144A, 7.95%, 6/20/24 55,320,000 42,719,210 Ghana 1.7% Ghana Treasury Note, 24.25%, 10/09/17 4,890,000 GHS 1,302,915 23.95%, 11/06/17 7,490,000 GHS 1,989,452 Government of Ghana, 16.90%, 3/07/16 2,390,000 GHS 616,598 19.24%, 5/30/16 33,350,000 GHS 8,578,410 23.00%, 2/13/17 25,490,000 GHS 6,674,389 25.48%, 4/24/17 1,320,000 GHS 355,353 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) 24.44%, 5/29/17 GHS 26.00%, 6/05/17 GHS 25.40%, 7/31/17 GHS 23.00%, 8/21/17 GHS 23.23%, 2/19/18 GHS 22.49%, 4/23/18 GHS 23.47%, 5/21/18 GHS 19.04%, 9/24/18 GHS 24.50%, 10/22/18 GHS 21.00%, 3/23/20 GHS senior note, 24.00%, 11/23/20 GHS Hungary 2.0% Government of Hungary, 6.00%, 1/11/19 EUR 5.375%, 2/21/23 A, 6.75%, 11/24/17 HUF senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 senior note, 5.375%, 3/25/24 b senior note, Reg S, 5.75%, 6/11/18 EUR Iceland 0.1% g Government of Iceland, 144A, 5.875%, 5/11/22 India 3.1% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 4.7% Government of Indonesia, 7.875%, 4/15/19 IDR 6.125%, 5/15/28 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR39, 11.75%, 8/15/23 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR52, 10.50%, 8/15/30 IDR FR61, 7.00%, 5/15/22 IDR senior bond, 5.625%, 5/15/23 IDR senior bond, 7.00%, 5/15/27 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR70, 8.375%, 3/15/24 IDR senior note, 8.50%, 10/15/16 IDR Ireland 0.7% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Kenya 0.2% g Government of Kenya, senior note, 144A, 6.875%, 6/24/24 19,534,000 17,861,304 Lithuania 0.1% g Government of Lithuania, 144A, 7.375%, 2/11/20 8,590,000 10,250,318 Malaysia 4.0% Government of Malaysia, 3.314%, 10/31/17 226,300,000 MYR 53,502,325 senior bond, 4.262%, 9/15/16 262,538,000 MYR 62,429,743 senior bond, 3.814%, 2/15/17 92,430,000 MYR 21,990,072 senior note, 3.172%, 7/15/16 257,876,000 MYR 60,759,932 senior note, 3.394%, 3/15/17 153,994,000 MYR 36,467,240 senior note, 4.012%, 9/15/17 271,310,000 MYR 64,941,149 300,090,461 Mexico 11.4% Government of Mexico, 7.25%, 12/15/16 54,283,250 h MXN 339,530,983 7.75%, 12/14/17 53,274,160 h MXN 344,093,274 senior note, 8.50%, 12/13/18 22,554,300 h MXN 150,182,679 i Mexican Udibonos, Index Linked, 5.00%, 6/16/16 836,564 j MXN 5,158,959 3.50%, 12/14/17 844,605 j MXN 5,318,237 4.00%, 6/13/19 581,188 j MXN 3,739,266 2.50%, 12/10/20 458,218 j MXN 2,763,083 850,786,481 Philippines 2.1% Government of the Philippines, senior bond, 9.125%, 9/04/16 126,690,000 PHP 2,790,833 senior note, 7.00%, 1/27/16 516,430,000 PHP 11,012,159 senior note, 1.625%, 4/25/16 6,699,570,000 PHP 141,652,082 155,455,074 Poland 2.5% Government of Poland, 5.00%, 4/25/16 304,780,000 PLN 76,473,917 4.75%, 10/25/16 293,705,000 PLN 74,765,800 4.75%, 4/25/17 9,170,000 PLN 2,368,844 c FRN, 1.79%, 1/25/17 64,309,000 PLN 15,918,362 c FRN, 1.79%, 1/25/21 55,199,000 PLN 13,414,244 182,941,167 Portugal 2.6% Government of Portugal, g 144A, 5.125%, 10/15/24 179,860,000 186,898,821 b senior bond, Reg S, 4.95%, 10/25/23 1,419,700 EUR 1,823,426 b senior bond, Reg S, 5.65%, 2/15/24 3,549,500 EUR 4,735,931 193,458,178 Serbia 4.0% g Government of Serbia, senior note, 144A, 4.875%, 2/25/20 45,960,000 47,479,208 7.25%, 9/28/21 29,790,000 34,105,677 Serbia Treasury Bond, 8.00%, 10/22/20 1,033,750,000 RSD 9,641,724 Serbia Treasury Note, 10.00%, 12/06/15 123,700,000 RSD 1,079,744 10.00%, 1/30/16 104,830,000 RSD 924,327 10.00%, 2/21/16 4,619,000,000 RSD 40,882,378 10.00%, 5/22/16 273,340,000 RSD 2,456,891 10.00%, 6/27/16 680,370,000 RSD 6,149,341 10.00%, 8/15/16 280,100,000 RSD 2,549,960 10.00%, 10/17/16 156,810,000 RSD 1,440,205 10.00%, 12/19/16 439,100,000 RSD 4,065,369 8.00%, 1/12/17 49,570,000 RSD 450,888 8.00%, 3/23/17 570,360,000 RSD 5,210,738 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) 8.00%, 4/06/17 RSD 10.00%, 5/08/17 RSD 10.00%, 7/10/17 RSD 10.00%, 11/08/17 RSD 10.00%, 3/02/18 RSD 10.00%, 4/27/18 RSD 10.00%, 11/21/18 RSD 10.00%, 8/21/19 RSD 10.00%, 3/20/21 RSD 10.00%, 6/05/21 RSD 10.00%, 9/11/21 RSD Singapore 0.0%  Government of Singapore, senior note, 1.125%, 4/01/16 SGD Slovenia 1.5% g Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 12.9% Korea Monetary Stabilization Bond, senior note, 2.78%, 2/02/16 KRW 2.80%, 4/02/16 KRW 2.79%, 6/02/16 KRW 1.62%, 6/09/16 KRW 2.46%, 8/02/16 KRW 1.56%, 8/09/16 KRW 2.22%, 10/02/16 KRW 1.61%, 11/09/16 KRW 2.07%, 12/02/16 KRW 1.96%, 2/02/17 KRW 1.70%, 8/02/17 KRW 1.56%, 10/02/17 KRW Korea Treasury Bond, senior note, 4.00%, 3/10/16 KRW 2.75%, 6/10/16 KRW 3.00%, 12/10/16 KRW 2.00%, 12/10/17 KRW Sri Lanka 1.3% Government of Sri Lanka, 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR 11.20%, 7/01/22 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR B, 8.00%, 6/01/16 LKR B, 6.40%, 10/01/16 LKR B, 5.80%, 7/15/17 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR D, 8.50%, 6/01/18 LKR Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) b senior note, Reg S, 6.25%, 7/27/21 50,000,000 49,294,000 98,453,380 Ukraine 3.5% g Government of Ukraine, 144A, 7.75%, 9/01/19 8,163,000 7,997,863 7.75%, 9/01/20 30,160,000 29,293,503 7.75%, 9/01/21 30,079,000 28,909,679 7.75%, 9/01/22 30,079,000 28,725,144 7.75%, 9/01/23 30,079,000 28,608,588 7.75%, 9/01/24 30,079,000 28,437,739 7.75%, 9/01/25 30,079,000 28,196,506 7.75%, 9/01/26 30,079,000 28,150,936 7.75%, 9/01/27 30,079,000 27,966,101 r GDP Linked Securities, 5/31/40 60,577,000 28,471,190 264,757,249 Uruguay 4.7% i Government of Uruguay, Index Linked, 4.25%, 4/05/27 253,307,808 UYU 7,771,097 senior bond, Index Linked, 5.00%, 9/14/18 179,848,273 UYU 6,137,008 senior bond, Index Linked, 4.375%, 12/15/28 3,831,604,227 UYU 116,900,132 senior bond, Index Linked, 4.00%, 7/10/30 132,339,265 UYU 3,892,200 senior bond, Index Linked, 3.70%, 6/26/37 28,204,450 UYU 744,904 Uruguay Notas del Tesoro, 9.50%, 1/27/16 507,279,000 UYU 16,992,758 11.00%, 3/21/17 765,015,000 UYU 24,667,538 7, 13.25%, 4/08/18 304,900,000 UYU 9,923,500 i 10, Index Linked, 4.25%, 1/05/17 289,488,471 UYU 9,730,662 i 13, Index Linked, 4.00%, 5/25/25 620,266,959 UYU 19,318,524 i 14, Index Linked, 4.00%, 6/10/20 588,163,260 UYU 19,097,858 i 16, Index Linked, 3.25%, 1/27/19 1,019,985 UYU 33,259 i 17, Index Linked, 2.75%, 6/16/16 358,828,070 UYU 11,981,638 i 18, Index Linked, 2.25%, 8/23/17 180,495,348 UYU 5,842,378 i 19, Index Linked, 2.50%, 9/27/22 191,631,258 UYU 5,555,046 senior note, 13.90%, 7/29/20 420,202,000 UYU 13,538,982 Uruguay Treasury Bill, Strip, 1/14/16 333,423,000 UYU 11,087,236 3/03/16 217,510,000 UYU 7,109,425 4/21/16 219,579,000 UYU 7,029,928 6/09/16 153,250,000 UYU 4,860,368 7/28/16 281,620,000 UYU 8,755,154 9/15/16 200,920,000 UYU 6,075,621 11/03/16 46,340,000 UYU 1,376,054 2/10/17 329,270,000 UYU 9,467,528 4/03/17 581,589,000 UYU 16,288,365 5/19/17 272,740,000 UYU 7,491,891 351,669,054 Total Foreign Government and Agency Securities (Cost $6,060,712,193) 5,379,290,290 Quasi-Sovereign and Corporate Bonds 4.6% Australia 0.1% g Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 2,200,000 1,783,100 g FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 8,500,000 8,197,187 9,980,287 Bermuda 0.1% g Digicel Group Ltd., senior note, 144A, 7.125%, 4/01/22 3,000,000 2,433,750 g Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 6,100,000 5,520,500 7,954,250 Canada 0.2% CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 9,450,000 4,583,250 g First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 6,890,000 4,512,950 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) 7.00%, 2/15/21 France 0.1% CGG SA, senior note, 6.50%, 6/01/21 6.875%, 1/15/22 Germany 0.0%  g Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, senior secured bond, first lien, 144A, 5.75%, 1/15/23 EUR Italy 0.1% g Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Luxembourg 0.2% ArcelorMittal, senior note, 6.50%, 3/01/21 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 senior bond, 5.50%, 8/01/23 senior note, 7.50%, 4/01/21 Mexico 0.1% g Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Netherlands 0.1% g InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Russia 0.1% LUKOIL International Finance BV, g 144A, 6.656%, 6/07/22 b Reg S, 6.656%, 6/07/22 g senior note, 144A, 6.125%, 11/09/20 TNK-BP Finance SA, g senior bond, 144A, 7.25%, 2/02/20 b senior note, Reg S, 7.875%, 3/13/18 South Africa 0.4% Edcon Ltd., g secured note, 144A, 9.50%, 3/01/18 EUR g senior secured note, 144A, 9.50%, 3/01/18 g senior secured note, 144A, 9.50%, 3/01/18 EUR g,k senior secured note, 144A, PIK, 8.00%, 6/30/19 EUR g,k senior secured note, 144A, PIK, 8.00%, 6/30/19 EUR g,k senior secured note, 144A, PIK, 12.75%, 6/30/19 EUR b senior secured note, first lien, Reg S, 9.50%, 3/01/18 EUR Sweden 0.1% g Stena AB, senior bond, 144A, 7.00%, 2/01/24 g Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Ukraine 0.1% g Ukreiximbank, (BIZ Finance PLC), loan participation, senior bond, 144A, 9.75%, 1/22/25 United Kingdom 0.1% HSBC Holdings PLC, sub. bond, 6.50%, 9/15/37 g Virgin Media Finance PLC, senior bond, 144A, 6.375%, 10/15/24 GBP United States 2.8% l Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual g BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) m Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 3,100,000 2,402,500 6/01/17 California Resources Corp., senior bond, 6.00%, 11/15/24 3,000,000 1,801,875 senior note, 5.50%, 9/15/21 2,100,000 1,270,500 Calpine Corp., senior bond, 5.75%, 1/15/25 5,000,000 4,700,000 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 8,200,000 8,261,500 g CCOH Safari LLC, senior bond, 144A, 5.75%, 2/15/26 2,000,000 2,015,000 Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 11,400,000 2,508,000 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 10,500,000 4,987,500 5.75%, 3/15/23 1,700,000 731,000 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 5,100,000 5,189,250 7.125%, 7/15/20 4,600,000 4,623,000 CIT Group Inc., senior bond, 5.00%, 8/01/23 7,000,000 7,131,250 senior note, 5.00%, 8/15/22 800,000 819,000 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 1,500,000 1,410,000 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 2,000,000 1,975,000 senior sub. note, 7.625%, 3/15/20 4,500,000 4,381,875 DISH DBS Corp., senior note, 5.875%, 7/15/22 8,050,000 7,496,562 Energy XXI Gulf Coast Inc., 7.75%, 6/15/19 1,000,000 215,000 senior note, 9.25%, 12/15/17 4,000,000 1,180,000 n Erickson Air-Crane Inc., Purchase Price Notes, 6.00%, 11/02/20 19,730 15,850 g First Data Corp., second lien, 144A, 5.75%, 1/15/24 9,200,000 9,223,000 senior secured bond, second lien, 144A, 8.25%, 1/15/21 4,000,000 4,185,000 Freeport-McMoRan Oil & Gas LLC/FCX Oil & Gas Inc., senior note, 6.875%, 2/15/23 314,000 255,125 Frontier Communications Corp., senior bond, 7.625%, 4/15/24 100,000 85,000 senior bond, 7.875%, 1/15/27 200,000 168,000 senior note, 7.125%, 1/15/23 800,000 678,000 Halcon Resources Corp., senior note, 8.875%, 5/15/21 5,000,000 1,550,000 g senior secured note, third lien, 144A, 13.00%, 2/15/22 3,900,000 1,823,250 HCA Inc., senior secured bond, first lien, 5.875%, 3/15/22 8,000,000 8,590,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 6,500,000 4,491,500 senior secured note, first lien, 9.00%, 9/15/22 1,500,000 1,029,375 g JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 1,700,000 1,677,687 senior note, 144A, 8.25%, 2/01/20 5,500,000 5,788,750 l JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, 5,000,000 5,065,000 Perpetual g Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 4,250,000 2,656,250 12/15/20 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 6,000,000 975,000 Navient Corp., senior note, 5.50%, 1/15/19 9,600,000 9,259,200 Penn Virginia Corp., senior note, 8.50%, 5/01/20 8,000,000 1,800,000 g Post Holdings Inc., senior note, 144A, 6.00%, 12/15/22 6,100,000 6,039,000 c,g,m Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 1,000,000 305,000 Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 1,500,000 1,510,269 5.00%, 10/01/22 2,400,000 2,298,994 Reynolds Group Issuer Inc./LLC/SA, senior note, 9.00%, 4/15/19 7,350,000 7,478,625 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 8,600,000 8,363,500 g Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 8,000,000 8,290,000 Sprint Communications Inc., senior note, 6.00%, 11/15/22 5,000,000 3,750,000 g 144A, 9.00%, 11/15/18 4,000,000 4,330,000 T-Mobile USA Inc., senior bond, 6.375%, 3/01/25 9,500,000 9,500,000 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Tenet Healthcare Corp., senior note, 5.00%, 3/01/19 4,000,000 3,870,000 8.125%, 4/01/22 3,900,000 3,914,625 g,m Texas Competitive Eletric Holdings Co. LLC/Texas Competitive Eletric Holdings 6,200,000 2,201,000 Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 g Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 8,000,000 7,370,000 Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 451,000 68,778 W&T Offshore Inc., senior note, 8.50%, 6/15/19 10,000,000 4,300,000 205,995,840 Total Quasi-Sovereign and Corporate Bonds (Cost $469,603,692) 340,506,092 c Senior Floating Rate Interests 0.0% † United States 0.0% † AdvancePierre Foods Inc., Second Lien Term Loans, 9.50%, 10/10/17 191,948 190,508 FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 11.00%, 56,404 27,356 1/29/18 Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 135,899 124,631 Sensus USA Inc., Second Lien Term Loan, 8.50%, 5/09/18 323,485 319,846 Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 201,821 202,325 Total Senior Floating Rate Interests (Cost $922,994) 864,666 Shares Escrows and Litigation Trusts 0.0% United States 0.0% a,n Comfort Co. Inc., Escrow Account 1,299 — a,n NewPage Corp., Litigation Trust 2,500,000 — Total Escrows and Litigation Trusts (Cost $—) — Total Investments before Short Term Investments (Cost $6,589,308,880) 5,768,472,949 Principal Amount * Short Term Investments 17.3% Foreign Government and Agency Securities 5.6% Malaysia 3.1% o Bank of Negara Monetary Note, 5/12/16 662,620,000 MYR 153,713,217 3/01/16 - 10/18/16 282,562,000 MYR 65,359,909 o Malaysia Treasury Bill, 12/04/15 - 5/27/16 55,300,000 MYR 12,917,630 231,990,756 Mexico 0.3% o Mexico Treasury Bill, 1/07/16 - 3/31/16 41,340,040 p MXN 24,708,087 Philippines 1.1% o Philippine Treasury Bill, 12/02/15 - 9/07/16 4,019,780,000 PHP 84,305,111 Singapore 0.1% o Monetary Authority of Singapore Treasury Bill, 12/22/15 - 1/05/16 5,150,000 SGD 3,648,042 South Korea 1.0% Korea Monetary Stabilization Bond, o 1/05/16 - 4/19/16 20,223,400,000 KRW 17,390,285 senior note, 1.92%, 3/09/16 1,416,020,000 KRW 1,221,787 senior note, 1.74%, 5/09/16 27,275,500,000 KRW 23,525,640 senior note, 1.57%, 7/09/16 11,152,900,000 KRW 9,610,002 senior note, 1.52%, 9/09/16 14,251,900,000 KRW 12,271,328 senior note, 1.53%, 10/08/16 13,363,200,000 KRW 11,503,099 75,522,141 Uruguay 0.0% † o Uruguay Treasury Bill, 1/04/16 - 4/11/16 24,360,000 UYU 796,040 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Total Foreign Government and Agency Securities (Cost $426,976,761) 420,970,177 Total Investments before Money Market Funds (Cost $7,016,285,641) 6,189,443,126 Shares Money Market Funds (Cost $870,468,216) 11.7% United States 11.7% a,q Institutional Fiduciary Trust Money Market Portfolio 870,468,216 870,468,216 Total Investments (Cost $7,886,753,857) 94.5% 7,059,911,342 Other Assets, less Liabilities 5.5% 410,023,905 Net Assets 100.0% $ 7,469,935,247 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $62,057,292, representing 0.83% of net assets. c The coupon rate shown represents the rate at period end. d Principal amount is stated in 1,000 Brazilian Real Units. e A portion or all of the security purchased on a delayed delivery basis. f Redemption price at maturity is adjusted for inflation. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $896,444,102, representing 12.00% of net assets. h Principal amount is stated in 100 Mexican Peso Units. i Principal amount of security is adjusted for inflation. j Principal amount is stated in 100 Unidad de Inversion Units. k Income may be received in additional securities and/or cash. l Perpetual security with no stated maturity date. m Defaulted security or security for which income has been deemed uncollectible. n Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2015, the aggregate value of these securities was $15,850, representing less than 0.01% of net assets. o The security is traded on a discount basis with no stated coupon rate. p Principal amount is stated in 10 Mexican Peso Units. q See Note 7 regarding investments in affiliated management investment companies. r Security is linked to the Ukrainian GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on the growth of the Ukrainian GDP and the principal or “notional” value of this GDP linked security. s See Note 6 regarding restricted securities. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) At November 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy 12/01/15 $ - $ ) Euro GSCO Sell 12/01/15 - Japanese Yen GSCO Buy 12/01/15 - ) Japanese Yen GSCO Sell 12/01/15 - ) Uruguayan Peso CITI Buy 12/01/15 - ) Uruguayan Peso CITI Sell 12/01/15 - ) Chilean Peso BZWS Buy 12/02/15 - ) Chilean Peso BZWS Sell 12/02/15 - ) Chilean Peso DBAB Buy 12/02/15 - ) Chilean Peso DBAB Sell 12/02/15 - ) Chilean Peso JPHQ Buy 12/02/15 - ) Chilean Peso JPHQ Sell 12/02/15 - ) Chilean Peso MSCO Buy 12/02/15 - ) Chilean Peso MSCO Sell 12/02/15 - ) Polish Zloty CITI Buy EUR 12/03/15 - ) Polish Zloty CITI Sell EUR 12/03/15 - Polish Zloty JPHQ Buy EUR 12/03/15 - ) Polish Zloty JPHQ Sell EUR 12/03/15 - Chilean Peso BZWS Buy 12/04/15 - ) Euro CITI Sell 12/04/15 - Euro DBAB Sell 12/04/15 - Euro CITI Buy 12/07/15 - ) Euro CITI Sell 12/07/15 - Chilean Peso CITI Buy 12/09/15 - ) Chilean Peso MSCO Buy 12/09/15 - ) Euro DBAB Sell 12/09/15 - Euro HSBK Buy 12/09/15 - ) Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Japanese Yen HSBK Sell 12/09/15 - ) Singapore Dollar DBAB Buy 12/09/15 - ) Singapore Dollar DBAB Sell 12/09/15 - ) Singapore Dollar GSCO Buy 12/09/15 - ) Singapore Dollar GSCO Sell 12/09/15 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Chilean Peso BZWS Buy 12/10/15 - ) Polish Zloty DBAB Buy EUR 12/10/15 - ) Polish Zloty DBAB Sell EUR 12/10/15 - Chilean Peso DBAB Buy 12/11/15 - ) Euro MSCO Sell 12/11/15 - Mexican Peso CITI Buy 12/11/15 - ) Euro DBAB Sell 12/14/15 - Singapore Dollar JPHQ Buy 12/14/15 - ) Singapore Dollar JPHQ Sell 12/14/15 - ) Euro BOFA Sell 12/15/15 - Euro CITI Buy 12/15/15 - ) Euro CITI Sell 12/15/15 - Euro JPHQ Sell 12/15/15 - Malaysian Ringgit DBAB Buy 12/15/15 - ) Malaysian Ringgit DBAB Sell 12/15/15 - Mexican Peso CITI Buy 12/15/15 - ) Polish Zloty DBAB Buy EUR 12/15/15 - ) Polish Zloty DBAB Sell EUR 12/15/15 - Singapore Dollar DBAB Buy 12/16/15 - ) Singapore Dollar DBAB Sell 12/16/15 - ) British Pound DBAB Sell 12/17/15 - Chilean Peso DBAB Buy 12/17/15 - ) Euro DBAB Sell 12/17/15 - Mexican Peso CITI Buy 12/17/15 - ) Mexican Peso HSBK Buy 12/17/15 - ) Australian Dollar CITI Sell 12/18/15 - Mexican Peso CITI Buy 12/18/15 - ) Mexican Peso HSBK Buy 12/18/15 - ) Chilean Peso JPHQ Buy 12/21/15 - ) Japanese Yen DBAB Sell 12/21/15 - Japanese Yen HSBK Sell 12/21/15 - Japanese Yen BZWS Sell 12/22/15 - Japanese Yen CITI Sell 12/22/15 - Singapore Dollar HSBK Buy 12/22/15 - ) Singapore Dollar HSBK Sell 12/22/15 - ) Singapore Dollar DBAB Buy 12/23/15 - ) Singapore Dollar DBAB Sell 12/23/15 - ) Polish Zloty DBAB Buy EUR 12/24/15 - ) Polish Zloty DBAB Sell EUR 12/24/15 - Euro BZWS Sell 1/05/16 - Chilean Peso DBAB Buy 1/06/16 - ) Chilean Peso MSCO Buy 1/07/16 - ) Euro DBAB Sell 1/07/16 - Japanese Yen DBAB Sell 1/07/16 - Japanese Yen JPHQ Sell 1/07/16 - Japanese Yen GSCO Sell 1/08/16 - Polish Zloty DBAB Buy EUR 1/08/16 - ) Polish Zloty DBAB Sell EUR 1/08/16 - Euro BZWS Sell 1/11/16 - Euro UBSW Sell 1/11/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Malaysian Ringgit JPHQ Buy 1/11/16 - ) Malaysian Ringgit JPHQ Sell 1/11/16 - Mexican Peso CITI Buy 1/11/16 - ) Euro DBAB Sell 1/12/16 - Japanese Yen SCNY Sell 1/12/16 - Euro DBAB Sell 1/13/16 - Euro SCNY Sell 1/13/16 - Japanese Yen HSBK Sell 1/13/16 - Euro DBAB Sell 1/14/16 - Japanese Yen CITI Sell 1/14/16 - Japanese Yen SCNY Sell 1/14/16 - Malaysian Ringgit JPHQ Buy EUR 1/14/16 - ) Singapore Dollar HSBK Buy 1/14/16 - ) Singapore Dollar HSBK Sell 1/14/16 - ) Chilean Peso DBAB Buy 1/15/16 - ) Euro DBAB Sell 1/15/16 - Euro JPHQ Sell 1/15/16 - Japanese Yen BZWS Sell 1/15/16 - Japanese Yen JPHQ Sell 1/15/16 - Chilean Peso MSCO Buy 1/19/16 - ) Euro BZWS Sell 1/19/16 - Euro DBAB Sell 1/19/16 - Euro GSCO Sell 1/19/16 - Euro JPHQ Sell 1/19/16 - Japanese Yen HSBK Sell 1/19/16 - Japanese Yen SCNY Sell 1/19/16 - ) Euro BZWS Sell 1/20/16 - Euro CITI Buy 1/20/16 - ) Euro CITI Sell 1/20/16 - Euro DBAB Sell 1/20/16 - Euro GSCO Sell 1/20/16 - Euro MSCO Sell 1/20/16 - Japanese Yen JPHQ Sell 1/20/16 - Mexican Peso CITI Buy 1/20/16 - ) Chilean Peso DBAB Buy 1/21/16 - ) Euro BZWS Sell 1/21/16 - Polish Zloty DBAB Buy EUR 1/21/16 - ) Polish Zloty DBAB Sell EUR 1/21/16 - Chilean Peso MSCO Buy 1/22/16 - ) Euro DBAB Sell 1/22/16 - Japanese Yen DBAB Sell 1/22/16 - ) Japanese Yen HSBK Sell 1/22/16 - ) Chilean Peso JPHQ Buy 1/25/16 - ) Chilean Peso MSCO Buy 1/25/16 - Euro JPHQ Sell 1/25/16 - Singapore Dollar JPHQ Buy 1/25/16 - ) Singapore Dollar JPHQ Sell 1/25/16 - ) Chilean Peso DBAB Buy 1/26/16 - ) Euro DBAB Sell 1/26/16 - Euro BZWS Sell 1/27/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro DBAB Sell 1/27/16 - Euro GSCO Sell 1/27/16 - Japanese Yen GSCO Sell 1/27/16 - Japanese Yen JPHQ Sell 1/27/16 - ) Chilean Peso DBAB Buy 1/28/16 - ) Chilean Peso JPHQ Buy 1/28/16 - ) Indian Rupee DBAB Buy 1/28/16 - ) Indian Rupee HSBK Buy EUR 1/28/16 - Japanese Yen HSBK Sell 1/28/16 - Euro CITI Sell 1/29/16 - Euro DBAB Sell 1/29/16 - Japanese Yen DBAB Sell 1/29/16 - Polish Zloty BZWS Buy EUR 1/29/16 - Polish Zloty BZWS Sell EUR 1/29/16 - Brazilian Real CITI Sell 2/02/16 - Euro DBAB Sell 2/03/16 - Mexican Peso CITI Buy 2/03/16 - ) Chilean Peso DBAB Buy 2/04/16 - ) Chilean Peso CITI Buy 2/08/16 - ) Chilean Peso DBAB Buy 2/08/16 - ) Chilean Peso MSCO Buy 2/08/16 - ) Euro BZWS Sell 2/08/16 - Euro GSCO Sell 2/08/16 - Japanese Yen JPHQ Sell 2/08/16 - Japanese Yen SCNY Sell 2/08/16 - Euro DBAB Sell 2/09/16 - Euro GSCO Sell 2/09/16 - Japanese Yen BZWS Sell 2/09/16 - Japanese Yen CITI Sell 2/09/16 - Japanese Yen JPHQ Sell 2/09/16 - Mexican Peso CITI Buy 2/09/16 - ) Singapore Dollar DBAB Buy 2/10/16 - ) Singapore Dollar DBAB Sell 2/10/16 - ) Euro BZWS Sell 2/11/16 - Mexican Peso MSCO Buy 2/11/16 - ) Chilean Peso DBAB Buy 2/12/16 - ) Chilean Peso JPHQ Buy 2/12/16 - ) Japanese Yen CITI Sell 2/12/16 - ) Japanese Yen GSCO Sell 2/12/16 - Japanese Yen HSBK Sell 2/12/16 - Japanese Yen JPHQ Sell 2/12/16 - Mexican Peso CITI Buy 2/12/16 - ) Mexican Peso MSCO Buy 2/12/16 - ) South Korean Won DBAB Buy 2/12/16 - ) South Korean Won DBAB Sell 2/12/16 - ) Chilean Peso DBAB Buy 2/16/16 - ) Chilean Peso MSCO Buy 2/16/16 - ) Euro SCNY Sell 2/16/16 - Japanese Yen CITI Sell 2/16/16 - Japanese Yen JPHQ Sell 2/16/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) South Korean Won HSBK Buy 2/16/16 - ) South Korean Won HSBK Sell 2/16/16 - ) Chilean Peso DBAB Buy 2/17/16 - ) Euro JPHQ Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Japanese Yen JPHQ Sell 2/17/16 - Mexican Peso MSCO Buy 2/17/16 - ) Chilean Peso BZWS Buy 2/18/16 - ) British Pound DBAB Sell 2/22/16 - Chilean Peso MSCO Buy 2/22/16 - Euro BZWS Sell 2/22/16 - Euro DBAB Sell 2/22/16 - Indian Rupee JPHQ Buy EUR 2/22/16 - ) Chilean Peso DBAB Buy 2/23/16 - Euro DBAB Sell 2/23/16 - Japanese Yen DBAB Sell 2/24/16 - ) Japanese Yen HSBK Sell 2/24/16 - ) Singapore Dollar DBAB Buy 2/24/16 - ) Singapore Dollar DBAB Sell 2/24/16 - ) Chilean Peso BZWS Buy 2/25/16 - Chilean Peso JPHQ Buy 2/25/16 - Japanese Yen BZWS Sell 2/25/16 - Japanese Yen HSBK Sell 2/25/16 - Mexican Peso CITI Buy 2/25/16 - ) Uruguayan Peso CITI Buy 2/25/16 - ) Uruguayan Peso CITI Sell 2/25/16 - ) Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Euro GSCO Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Singapore Dollar DBAB Buy 2/26/16 - Singapore Dollar DBAB Sell 2/26/16 - ) Chilean Peso DBAB Buy 2/29/16 - Euro DBAB Sell 2/29/16 - Euro JPHQ Sell 2/29/16 - Indian Rupee CITI Buy EUR 2/29/16 - ) Indian Rupee DBAB Buy EUR 2/29/16 - Japanese Yen BZWS Sell 2/29/16 - Japanese Yen DBAB Sell 2/29/16 - Japanese Yen HSBK Sell 2/29/16 - Mexican Peso MSCO Buy 2/29/16 - ) South Korean Won CITI Buy EUR 2/29/16 - South Korean Won DBAB Buy EUR 2/29/16 - South Korean Won HSBK Buy EUR 2/29/16 - South Korean Won JPHQ Buy 2/29/16 - South Korean Won JPHQ Buy EUR 2/29/16 - Chilean Peso DBAB Buy 3/02/16 - ) Japanese Yen JPHQ Sell 3/03/16 - Singapore Dollar MSCO Buy 3/03/16 - Singapore Dollar MSCO Sell 3/03/16 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) South Korean Won JPHQ Buy 3/03/16 - ) South Korean Won JPHQ Sell 3/03/16 - ) Japanese Yen HSBK Sell 3/04/16 - Euro DBAB Sell 3/07/16 - Japanese Yen GSCO Sell 3/07/16 - Euro BZWS Sell 3/09/16 - Euro DBAB Sell 3/09/16 - Euro HSBK Buy 3/09/16 - ) Euro HSBK Sell 3/09/16 - Japanese Yen BZWS Sell 3/09/16 - Japanese Yen MSCO Sell 3/09/16 - Euro CITI Sell 3/10/16 - Euro MSCO Sell 3/10/16 - Mexican Peso CITI Buy 3/10/16 - ) Singapore Dollar GSCO Buy 3/10/16 - Singapore Dollar GSCO Sell 3/10/16 - ) Mexican Peso CITI Buy 3/11/16 - ) Euro DBAB Sell 3/14/16 - Mexican Peso CITI Buy 3/14/16 - ) Singapore Dollar DBAB Buy 3/14/16 - Singapore Dollar DBAB Sell 3/14/16 - ) South Korean Won HSBK Buy 3/14/16 - ) South Korean Won HSBK Sell 3/14/16 - ) Euro BZWS Sell 3/16/16 - Euro JPHQ Buy 3/16/16 - ) Euro JPHQ Sell 3/16/16 - Japanese Yen BZWS Sell 3/16/16 - Japanese Yen CITI Sell 3/16/16 - Singapore Dollar HSBK Buy 3/16/16 - Singapore Dollar HSBK Sell 3/16/16 - ) Euro DBAB Sell 3/18/16 - Mexican Peso CITI Buy 3/18/16 - ) Euro BZWS Sell 3/21/16 - Euro BZWS Sell 3/23/16 - Euro DBAB Sell 3/23/16 - Mexican Peso CITI Buy 3/23/16 - ) Japanese Yen BZWS Sell 3/28/16 - Uruguayan Peso CITI Buy 3/28/16 - ) Uruguayan Peso CITI Sell 3/28/16 - ) Euro BOFA Sell 3/29/16 - Euro CITI Sell 3/29/16 - Euro DBAB Sell 3/29/16 - Japanese Yen JPHQ Sell 3/29/16 - South Korean Won DBAB Buy 3/29/16 - ) South Korean Won DBAB Sell 3/29/16 - ) Euro BOFA Sell 3/30/16 - Euro DBAB Sell 3/31/16 - Japanese Yen JPHQ Sell 3/31/16 - Euro BZWS Sell 4/01/16 - Japanese Yen JPHQ Sell 4/07/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Philippine Peso HSBK Buy 4/07/16 - ) Euro CITI Sell 4/08/16 - Ghanaian Cedi BZWS Buy 4/08/16 - Euro DBAB Sell 4/13/16 - Euro JPHQ Sell 4/13/16 - Euro SCNY Sell 4/13/16 - Japanese Yen CITI Sell 4/13/16 - Euro JPHQ Sell 4/14/16 - Euro BZWS Sell 4/15/16 - Euro DBAB Sell 4/15/16 - Malaysian Ringgit HSBK Buy EUR 4/15/16 - Euro HSBK Buy 4/18/16 - ) Euro HSBK Sell 4/18/16 - Japanese Yen BZWS Sell 4/18/16 - Euro DBAB Sell 4/20/16 - Japanese Yen JPHQ Sell 4/20/16 - Euro JPHQ Sell 4/21/16 - Japanese Yen JPHQ Sell 4/21/16 - Euro BZWS Sell 4/22/16 - Euro DBAB Sell 4/28/16 - Euro BZWS Sell 4/29/16 - Euro DBAB Sell 4/29/16 - Euro GSCO Sell 4/29/16 - Euro SCNY Sell 4/29/16 - Uruguayan Peso CITI Buy 4/29/16 - ) Uruguayan Peso CITI Sell 4/29/16 - ) Mexican Peso CITI Buy 5/03/16 - Euro BOFA Sell 5/04/16 - Euro BZWS Sell 5/05/16 - Euro BZWS Sell 5/06/16 - Japanese Yen BZWS Sell 5/06/16 - Japanese Yen SCNY Sell 5/06/16 - Euro BZWS Sell 5/09/16 - Euro DBAB Sell 5/09/16 - Euro BZWS Sell 5/12/16 - Euro GSCO Sell 5/12/16 - Euro MSCO Sell 5/12/16 - Euro SCNY Sell 5/12/16 - Euro UBSW Sell 5/12/16 - Japanese Yen GSCO Sell 5/12/16 - ) Japanese Yen SCNY Sell 5/12/16 - ) Euro GSCO Sell 5/16/16 - Euro MSCO Sell 5/16/16 - Japanese Yen DBAB Sell 5/16/16 - Japanese Yen SCNY Sell 5/16/16 - Australian Dollar JPHQ Sell 5/18/16 - ) Euro BZWS Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/18/16 - Japanese Yen BOFA Sell 5/18/16 - Japanese Yen CITI Sell 5/18/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro DBAB Sell 5/19/16 - Indonesian Rupiah JPHQ Buy AUD 5/19/16 - Japanese Yen BOFA Sell 5/19/16 - Japanese Yen BZWS Sell 5/19/16 - Japanese Yen CITI Sell 5/19/16 - ) Japanese Yen HSBK Sell 5/19/16 - Euro BZWS Sell 5/20/16 - Euro JPHQ Sell 5/20/16 - Japanese Yen JPHQ Sell 5/20/16 - Euro BZWS Sell 5/23/16 - Euro DBAB Sell 5/23/16 - Euro GSCO Sell 5/24/16 - Japanese Yen HSBK Sell 5/25/16 - Euro BZWS Sell 5/26/16 - Euro JPHQ Sell 5/26/16 - Japanese Yen BZWS Sell 5/26/16 - Japanese Yen SCNY Sell 5/26/16 - Mexican Peso HSBK Buy 5/26/16 - ) Malaysian Ringgit BOFA Buy 5/31/16 - ) Mexican Peso HSBK Buy 5/31/16 - ) South Korean Won JPHQ Buy 5/31/16 - ) South Korean Won JPHQ Sell 5/31/16 - ) Japanese Yen DBAB Sell 6/03/16 - ) Japanese Yen JPHQ Sell 6/03/16 - ) Euro BZWS Sell 6/06/16 - Euro DBAB Sell 6/06/16 - Mexican Peso CITI Buy 6/06/16 - ) Euro GSCO Sell 6/08/16 - Japanese Yen CITI Sell 6/08/16 - ) Mexican Peso CITI Buy 6/08/16 - ) Ghanaian Cedi BZWS Buy 6/10/16 - Japanese Yen BZWS Sell 6/10/16 - ) Japanese Yen CITI Sell 6/10/16 - ) Japanese Yen HSBK Sell 6/10/16 - ) Euro GSCO Sell 6/13/16 - Japanese Yen DBAB Sell 6/13/16 - ) Japanese Yen JPHQ Sell 6/13/16 - ) Mexican Peso CITI Buy 6/13/16 - ) Japanese Yen CITI Sell 6/16/16 - ) Japanese Yen JPHQ Sell 6/16/16 - ) Australian Dollar CITI Sell 6/20/16 - Australian Dollar JPHQ Sell 6/20/16 - Japanese Yen DBAB Sell 6/22/16 - Mexican Peso CITI Buy 6/22/16 - ) Indonesian Rupiah JPHQ Buy AUD 6/23/16 - Indonesian Rupiah JPHQ Buy AUD 6/24/16 - Japanese Yen BZWS Sell 6/30/16 - ) Euro DBAB Sell 7/01/16 - Japanese Yen MSCO Sell 7/01/16 - Philippine Peso JPHQ Buy 7/01/16 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Philippine Peso DBAB Buy 7/05/16 - ) Japanese Yen JPHQ Sell 7/07/16 - Mexican Peso CITI Buy 7/08/16 - ) Philippine Peso DBAB Buy 7/08/16 - ) Euro DBAB Sell 7/11/16 - Euro JPHQ Sell 7/11/16 - Mexican Peso CITI Buy 7/11/16 - ) Euro JPHQ Sell 7/13/16 - Euro MSCO Sell 7/18/16 - Euro MSCO Sell 7/22/16 - Euro DBAB Sell 7/25/16 - Japanese Yen CITI Sell 7/25/16 - ) Japanese Yen JPHQ Sell 7/25/16 - ) Japanese Yen MSCO Sell 7/25/16 - ) Euro BZWS Sell 7/28/16 - Euro CITI Sell 7/28/16 - Euro GSCO Sell 7/28/16 - Euro BZWS Sell 7/29/16 - Euro DBAB Sell 7/29/16 - Euro JPHQ Sell 7/29/16 - Japanese Yen BZWS Sell 7/29/16 - Mexican Peso JPHQ Buy 8/03/16 - ) Euro BZWS Sell 8/05/16 - Euro DBAB Sell 8/05/16 - Euro HSBK Buy 8/05/16 - ) Euro HSBK Sell 8/05/16 - Euro MSCO Sell 8/05/16 - Mexican Peso CITI Buy 8/05/16 - ) Japanese Yen CITI Sell 8/08/16 - ) Japanese Yen MSCO Sell 8/08/16 - ) Mexican Peso CITI Buy 8/08/16 - ) Mexican Peso MSCO Buy 8/08/16 - ) Euro CITI Sell 8/10/16 - Japanese Yen CITI Sell 8/10/16 - ) Mexican Peso MSCO Buy 8/10/16 - ) Euro DBAB Sell 8/11/16 - South Korean Won HSBK Buy JPY 8/12/16 - ) Euro MSCO Sell 8/15/16 - Singapore Dollar DBAB Buy 8/15/16 - ) Singapore Dollar DBAB Sell 8/15/16 - ) Euro DBAB Sell 8/17/16 - Euro MSCO Sell 8/17/16 - Mexican Peso MSCO Buy 8/17/16 - ) Singapore Dollar BZWS Buy 8/17/16 - ) Singapore Dollar BZWS Sell 8/17/16 - Singapore Dollar DBAB Buy 8/17/16 - ) Singapore Dollar DBAB Sell 8/17/16 - ) Singapore Dollar HSBK Buy 8/17/16 - ) Singapore Dollar HSBK Sell 8/17/16 - ) Euro BZWS Sell 8/18/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro JPHQ Sell 8/18/16 - Japanese Yen DBAB Sell 8/18/16 - ) Euro JPHQ Sell 8/22/16 - Japanese Yen HSBK Sell 8/22/16 - ) Japanese Yen JPHQ Sell 8/22/16 - ) Mexican Peso HSBK Buy 8/22/16 - Japanese Yen BZWS Sell 8/24/16 - ) Japanese Yen JPHQ Sell 8/26/16 - Japanese Yen DBAB Sell 8/29/16 - Japanese Yen JPHQ Sell 8/29/16 - Mexican Peso CITI Buy 8/29/16 - Mexican Peso HSBK Buy 8/29/16 - Euro DBAB Sell 8/31/16 - Japanese Yen JPHQ Sell 8/31/16 - Philippine Peso JPHQ Buy 8/31/16 - ) Mexican Peso HSBK Buy 9/06/16 - Singapore Dollar DBAB Buy 9/19/16 - ) Singapore Dollar DBAB Sell 9/19/16 - ) Japanese Yen BZWS Sell 9/20/16 - Mexican Peso HSBK Buy 9/30/16 - Euro DBAB Sell 10/03/16 - Japanese Yen JPHQ Sell 10/07/16 - Euro DBAB Sell 10/11/16 - Euro GSCO Sell 10/11/16 - Japanese Yen HSBK Sell 10/11/16 - Euro JPHQ Sell 10/13/16 - Japanese Yen BZWS Sell 10/13/16 - Japanese Yen DBAB Sell 10/13/16 - Euro BZWS Sell 10/17/16 - Euro DBAB Sell 10/17/16 - Malaysian Ringgit DBAB Buy EUR 10/17/16 - Mexican Peso DBAB Buy 10/17/16 - Japanese Yen JPHQ Sell 10/19/16 - Euro DBAB Sell 10/21/16 - Japanese Yen BZWS Sell 10/24/16 - Euro BZWS Sell 10/27/16 - Euro DBAB Sell 11/04/16 - Euro DBAB Sell 11/07/16 - Japanese Yen BOFA Sell 11/07/16 - Mexican Peso CITI Buy 11/07/16 - ) Japanese Yen CITI Sell 11/09/16 - Mexican Peso CITI Buy 11/09/16 - Euro DBAB Sell 11/14/16 - Euro JPHQ Sell 11/14/16 - Japanese Yen CITI Sell 11/14/16 - ) Japanese Yen HSBK Sell 11/14/16 - ) Japanese Yen JPHQ Sell 11/14/16 - ) Mexican Peso CITI Buy 11/14/16 - Euro BZWS Sell 11/16/16 - Japanese Yen CITI Sell 11/16/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Japanese Yen MSCO Sell 11/16/16 - Euro DBAB Sell 11/17/16 - Euro DBAB Sell 11/18/16 - Japanese Yen DBAB Sell 11/18/16 - Brazilian Real HSBK Buy 11/21/16 - ) Euro DBAB Sell 11/21/16 - Japanese Yen CITI Sell 11/21/16 - ) Euro MSCO Sell 11/25/16 - Mexican Peso CITI Buy 11/25/16 - ) Euro DBAB Sell 11/28/16 - Euro GSCO Sell 12/02/16 - Japanese Yen GSCO Sell 12/02/16 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. At November 30, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.775% CME 10/04/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.795% CME 10/04/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.765% CME 10/07/23 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.731% LCH 7/07/24 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.036% LCH 3/23/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.668% CME 10/04/43 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH 7/29/45 - ) Totals Centrally Cleared Swap Contracts ) OTC Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB $ 3/28/21 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.440% CITI 4/21/21 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.391% JPHQ 5/04/21 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.076% JPHQ 6/14/21 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.347% CITI 2/25/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 2/25/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 2/28/41 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 3/01/41 - ) Total OTC Swap Contracts - ) Total Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citibank N.A. CME - Chicago Mercantile Exchange DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. LCH - London Clearing House MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real DEM - Deutsche Mark EUR - Euro GBP - British Pound GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) PHP - Philippine Peso PLN - Polish Zloty RSD - Serbian Dinar SGD - Singapore Dollar UYU - Uruguayan Peso Selected Portfolio FRN - Floating Rate Note GDP - Gross Domestic Product PIK - Payment-In-Kind Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) Templeton International Bond Fund Principal Amount* Value Foreign Government and Agency Securities 63.2% Brazil 8.9% Letra Tesouro Nacional, Strip, 1/01/16 9,400 a BRL $ 2,401,908 7/01/16 850 a BRL 202,522 10/01/16 2,690 a BRL 616,244 1/01/17 9,060 a BRL 1,998,897 1/01/18 6,330 a BRL 1,200,135 b 1/01/19 14,440 a BRL 2,356,169 7/01/19 28,460 a BRL 4,319,744 Nota Do Tesouro Nacional, 10.00%, 1/01/17 3,065 a BRL 750,792 b 10.00%, 1/01/21 11,475 a BRL 2,402,557 10.00%, 1/01/23 7,970 a BRL 1,584,122 b 10.00%, 1/01/25 11,960 a BRL 2,276,367 c Index Linked, 6.00%, 5/15/17 9 a BRL 6,343 c Index Linked, 6.00%, 5/15/19 5,271 a BRL 3,587,734 c Index Linked, 6.00%, 8/15/20 310 a BRL 207,557 c Index Linked, 6.00%, 8/15/22 6,599 a BRL 4,322,304 c Index Linked, 6.00%, 5/15/23 7,729 a BRL 5,032,667 c Index Linked, 6.00%, 8/15/24 630 a BRL 413,397 senior note, 10.00%, 1/01/19 4,660 a BRL 1,040,923 34,720,382 Hungary 2.4% Government of Hungary, 5.375%, 2/21/23 450,000 495,146 A, 6.75%, 11/24/17 600,350,000 HUF 2,247,782 senior note, 6.25%, 1/29/20 2,374,000 2,673,101 senior note, 6.375%, 3/29/21 3,222,000 3,695,521 9,111,550 Iceland 0.2% d Government of Iceland, 144A, 5.875%, 5/11/22 800,000 915,252 India 2.5% Government of India, senior bond, 7.80%, 5/03/20 103,000,000 INR 1,551,125 senior bond, 8.35%, 5/14/22 30,400,000 INR 467,022 senior bond, 8.28%, 9/21/27 31,100,000 INR 477,680 senior bond, 8.60%, 6/02/28 106,800,000 INR 1,679,679 senior note, 7.28%, 6/03/19 4,000,000 INR 59,510 senior note, 8.12%, 12/10/20 77,300,000 INR 1,174,907 senior note, 7.16%, 5/20/23 19,100,000 INR 274,595 senior note, 8.83%, 11/25/23 257,900,000 INR 4,070,688 9,755,206 Indonesia 3.7% Government of Indonesia, 7.875%, 4/15/19 2,601,000,000 IDR 185,651 6.125%, 5/15/28 159,000,000 IDR 9,209 8.375%, 3/15/34 55,620,000,000 IDR 3,859,427 FR31, 11.00%, 11/15/20 15,746,000,000 IDR 1,249,500 FR34, 12.80%, 6/15/21 8,451,000,000 IDR 723,155 FR35, 12.90%, 6/15/22 1,837,000,000 IDR 160,663 FR40, 11.00%, 9/15/25 1,060,000,000 IDR 87,995 FR42, 10.25%, 7/15/27 5,447,000,000 IDR 436,036 FR43, 10.25%, 7/15/22 95,000,000 IDR 7,416 FR44, 10.00%, 9/15/24 63,000,000 IDR 4,895 FR46, 9.50%, 7/15/23 2,590,000,000 IDR 196,099 FR47, 10.00%, 2/15/28 4,555,000,000 IDR 359,198 FR52, 10.50%, 8/15/30 7,100,000,000 IDR 584,525 FR61, 7.00%, 5/15/22 2,397,000,000 IDR 159,699 Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) senior bond, 5.625%, 5/15/23 IDR senior bond, 7.00%, 5/15/27 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR70, 8.375%, 3/15/24 IDR Ireland 1.0% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Lithuania 1.3% Government of Lithuania, d 144A, 7.375%, 2/11/20 d 144A, 6.125%, 3/09/21 e Reg S, 7.375%, 2/11/20 Malaysia 8.1% Government of Malaysia, 3.314%, 10/31/17 MYR senior bond, 4.262%, 9/15/16 MYR senior bond, 3.814%, 2/15/17 MYR senior note, 3.172%, 7/15/16 MYR senior note, 3.394%, 3/15/17 MYR senior note, 4.012%, 9/15/17 MYR Mexico 5.9% Government of Mexico, 7.75%, 12/14/17 f MXN senior note, 8.50%, 12/13/18 f MXN g Mexican Udibonos, Index Linked, 4.00%, 6/13/19 h MXN Philippines 0.6% Government of the Philippines, senior bond, 9.125%, 9/04/16 PHP senior note, 7.00%, 1/27/16 PHP senior note, 1.625%, 4/25/16 PHP Poland 3.7% Government of Poland, 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN i FRN, 1.79%, 1/25/17 PLN i FRN, 1.79%, 1/25/21 PLN Strip, 1/25/16 PLN Portugal 3.5% Government of Portugal, d 144A, 5.125%, 10/15/24 e Reg S, 3.875%, 2/15/30 EUR e senior bond, Reg S, 4.95%, 10/25/23 EUR e senior bond, Reg S, 5.65%, 2/15/24 EUR Serbia 0.7% d Government of Serbia, senior note, 144A, 5.25%, 11/21/17 4.875%, 2/25/20 Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) 7.25%, 9/28/21 Slovenia 2.1% d Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 12.7% Korea Monetary Stabilization Bond, senior note, 2.78%, 2/02/16 KRW 2.80%, 4/02/16 KRW 2.79%, 6/02/16 KRW 1.62%, 6/09/16 KRW 2.46%, 8/02/16 KRW 1.56%, 8/09/16 KRW 2.22%, 10/02/16 KRW 1.61%, 11/09/16 KRW 2.07%, 12/02/16 KRW 1.96%, 2/02/17 KRW 1.70%, 8/02/17 KRW 1.56%, 10/02/17 KRW Korea Treasury Bond, senior note, 4.00%, 3/10/16 KRW 2.75%, 6/10/16 KRW 5.00%, 9/10/16 KRW 3.00%, 12/10/16 KRW 2.00%, 12/10/17 KRW Sri Lanka 0.3% Government of Sri Lanka, 8.25%, 3/01/17 LKR 8.00%, 6/15/17 LKR 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR A, 6.40%, 8/01/16 LKR A, 5.80%, 1/15/17 LKR A, 7.50%, 8/15/18 LKR A, 8.00%, 11/15/18 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR B, 6.40%, 10/01/16 LKR B, 8.50%, 7/15/18 LKR C, 8.50%, 4/01/18 LKR D, 8.50%, 6/01/18 LKR Ukraine 5.6% d Government of Ukraine, 144A, 7.75%, 9/01/19 7.75%, 9/01/20 7.75%, 9/01/21 7.75%, 9/01/22 7.75%, 9/01/23 7.75%, 9/01/24 7.75%, 9/01/25 7.75%, 9/01/26 7.75%, 9/01/27 m GDP Linked Securities, 5/31/40 Total Foreign Government and Agency Securities (Cost $271,205,815) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Short Term Investments 32.8% Foreign Government and Agency Securities 4.0% Indonesia 0.5% j Indonesia Treasury Bill, 1/07/16 - 2/04/16 IDR Malaysia 2.5% j Bank of Negara Monetary Note, 3/01/16 - 10/18/16 MYR j Malaysia Treasury Bill, 12/04/15 - 5/27/16 MYR Philippines 0.3% j Philippine Treasury Bill, 12/02/15 - 9/07/16 PHP Singapore 0.1% j Monetary Authority of Singapore Treasury Bill, 1/05/16 SGD South Korea 0.6% Korea Monetary Stabilization Bond, j 1/05/16 - 1/12/16 KRW senior note, 1.52%, 9/09/16 KRW senior note, 1.53%, 10/08/16 KRW Total Foreign Government and Agency Securities (Cost $15,759,135) Total Investments before Money Market Funds (Cost $286,964,950) Shares Money Market Funds (Cost $111,853,303) 28.8% United States 28.8% k,l Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $398,818,253) 96.0% Other Assets, less Liabilities 4.0% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b A portion or all of the security purchased on a delayed delivery basis. c Redemption price at maturity is adjusted for inflation. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $42,546,946, representing 10.95% of net assets. e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $9,706,861, representing 2.50% of net assets. f Principal amount is stated in 100 Mexican Peso Units. g Principal amount of security is adjusted for inflation. h Principal amount is stated in 100 Unidad de Inversion Units. i The coupon rate shown represents the rate at period end. j The security is traded on a discount basis with no stated coupon rate. k Non-income producing. l See Note 7 regarding investments in affiliated management investment companies. m Security is linked to the Ukrainian GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on the growth of the Ukrainian GDP and the principal or notional value of this GDP linked security. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) At November 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy 12/01/15 $ - $ ) Euro GSCO Sell 12/01/15 - Chilean Peso BZWS Buy 12/02/15 - ) Chilean Peso BZWS Sell 12/02/15 - ) Chilean Peso DBAB Buy 12/02/15 - ) Chilean Peso DBAB Sell 12/02/15 - (7 ) Chilean Peso JPHQ Buy 12/02/15 - ) Chilean Peso JPHQ Sell 12/02/15 - ) Chilean Peso MSCO Buy 12/02/15 - ) Chilean Peso MSCO Sell 12/02/15 - ) Indian Rupee JPHQ Buy 12/03/15 - Chilean Peso BZWS Buy 12/04/15 - ) Chilean Peso JPHQ Buy 12/04/15 - ) Euro CITI Buy 12/04/15 - ) Euro CITI Sell 12/04/15 - Chilean Peso CITI Buy 12/09/15 - ) Chilean Peso MSCO Buy 12/09/15 - ) Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Chilean Peso BZWS Buy 12/10/15 - ) Chilean Peso DBAB Buy 12/11/15 - ) Indian Rupee CITI Buy 12/11/15 - Mexican Peso CITI Buy 12/11/15 - ) Singapore Dollar JPHQ Buy 12/14/15 - ) Singapore Dollar JPHQ Sell 12/14/15 - ) Euro BOFA Buy 12/15/15 - ) Euro BOFA Sell 12/15/15 - Mexican Peso CITI Buy 12/15/15 - ) Chilean Peso DBAB Buy 12/17/15 - ) Mexican Peso CITI Buy 12/17/15 - ) Mexican Peso HSBK Buy 12/17/15 - ) Mexican Peso CITI Buy 12/18/15 - ) Mexican Peso HSBK Buy 12/18/15 - ) Chilean Peso JPHQ Buy 12/21/15 - ) Indian Rupee HSBK Buy 12/21/15 - Singapore Dollar DBAB Buy 12/23/15 - ) Singapore Dollar DBAB Sell 12/23/15 - ) Polish Zloty DBAB Buy EUR 12/24/15 - ) Polish Zloty DBAB Sell EUR 12/24/15 - Malaysian Ringgit HSBK Buy 12/28/15 - Mexican Peso HSBK Buy 12/29/15 - ) Mexican Peso CITI Buy 12/31/15 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Mexican Peso CITI Buy 1/04/16 - ) Mexican Peso CITI Buy 1/05/16 - ) Chilean Peso DBAB Buy 1/06/16 - ) Mexican Peso CITI Buy 1/06/16 - ) Chilean Peso MSCO Buy 1/07/16 - ) Euro DBAB Buy 1/07/16 - ) Euro DBAB Sell 1/07/16 - Japanese Yen DBAB Sell 1/07/16 - Polish Zloty DBAB Buy EUR 1/08/16 - ) Polish Zloty DBAB Sell EUR 1/08/16 - Indian Rupee DBAB Buy 1/11/16 - ) Malaysian Ringgit JPHQ Buy 1/11/16 - ) Mexican Peso CITI Buy 1/11/16 - ) Euro SCNY Sell 1/13/16 - Japanese Yen CITI Sell 1/14/16 - Japanese Yen SCNY Sell 1/14/16 - Chilean Peso DBAB Buy 1/15/16 - ) Euro CITI Sell 1/15/16 - Euro DBAB Sell 1/15/16 - Euro JPHQ Sell 1/15/16 - Malaysian Ringgit JPHQ Buy 1/15/16 - ) Chilean Peso MSCO Buy 1/19/16 - ) Euro BZWS Sell 1/19/16 - Indian Rupee JPHQ Buy 1/19/16 - ) Japanese Yen HSBK Sell 1/19/16 - Japanese Yen SCNY Sell 1/19/16 - ) Malaysian Ringgit JPHQ Buy 1/19/16 - ) Malaysian Ringgit JPHQ Buy EUR 1/19/16 - ) South Korean Won DBAB Buy 1/19/16 - ) Euro BZWS Sell 1/20/16 - Euro DBAB Buy 1/20/16 - ) Euro DBAB Sell 1/20/16 - Indian Rupee DBAB Buy 1/20/16 - ) Mexican Peso CITI Buy 1/20/16 - ) Chilean Peso DBAB Buy 1/21/16 - ) Euro BZWS Sell 1/21/16 - Chilean Peso MSCO Buy 1/22/16 - ) Euro CITI Sell 1/22/16 - Euro DBAB Sell 1/22/16 - Euro JPHQ Sell 1/22/16 - Japanese Yen DBAB Sell 1/22/16 - ) Chilean Peso JPHQ Buy 1/25/16 - ) Chilean Peso MSCO Buy 1/25/16 - Indian Rupee DBAB Buy 1/25/16 - ) Indian Rupee JPHQ Buy 1/25/16 - ) Singapore Dollar JPHQ Buy 1/25/16 - ) Singapore Dollar JPHQ Sell 1/25/16 - ) Chilean Peso DBAB Buy 1/26/16 - ) Euro DBAB Buy 1/26/16 - ) Euro DBAB Sell 1/26/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro BZWS Sell 1/27/16 - Euro DBAB Sell 1/27/16 - Indian Rupee DBAB Buy 1/27/16 - ) Japanese Yen GSCO Sell 1/27/16 - Chilean Peso DBAB Buy 1/28/16 - ) Chilean Peso JPHQ Buy 1/28/16 - ) Indian Rupee DBAB Buy 1/28/16 - ) Japanese Yen HSBK Sell 1/28/16 - Euro CITI Sell 1/29/16 - Euro DBAB Buy 1/29/16 - ) Euro DBAB Sell 1/29/16 - Indian Rupee DBAB Buy 1/29/16 - ) Indian Rupee HSBK Buy 1/29/16 - ) Indian Rupee JPHQ Buy 1/29/16 - ) Japanese Yen DBAB Sell 1/29/16 - Brazilian Real CITI Sell 2/02/16 - Chilean Peso DBAB Buy 2/04/16 - ) Brazilian Real DBAB Buy EUR 2/05/16 - ) Indian Rupee HSBK Buy 2/05/16 - ) Mexican Peso DBAB Buy EUR 2/05/16 - ) Chilean Peso DBAB Buy 2/08/16 - ) Chilean Peso MSCO Buy 2/08/16 - ) Euro BZWS Sell 2/08/16 - Indian Rupee DBAB Buy 2/08/16 - ) Euro CITI Sell 2/09/16 - Euro DBAB Buy 2/09/16 - ) Euro DBAB Sell 2/09/16 - Euro GSCO Sell 2/09/16 - Indian Rupee JPHQ Buy 2/09/16 - ) Japanese Yen CITI Sell 2/09/16 - Euro HSBK Sell 2/10/16 - Indian Rupee DBAB Buy 2/10/16 - ) Malaysian Ringgit HSBK Buy 2/10/16 - ) Singapore Dollar DBAB Buy 2/10/16 - ) Singapore Dollar DBAB Sell 2/10/16 - ) Euro BZWS Sell 2/11/16 - Malaysian Ringgit HSBK Buy 2/11/16 - ) Chilean Peso DBAB Buy 2/12/16 - ) Chilean Peso JPHQ Buy 2/12/16 - ) Euro GSCO Sell 2/12/16 - Japanese Yen GSCO Sell 2/12/16 - Singapore Dollar BZWS Buy 2/12/16 - ) Singapore Dollar BZWS Sell 2/12/16 - Chilean Peso DBAB Buy 2/16/16 - ) Chilean Peso MSCO Buy 2/16/16 - ) Euro SCNY Sell 2/16/16 - Indian Rupee DBAB Buy 2/16/16 - ) Indian Rupee HSBK Buy 2/16/16 - Chilean Peso DBAB Buy 2/17/16 - ) Euro GSCO Sell 2/17/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro JPHQ Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Japanese Yen JPHQ Sell 2/17/16 - Mexican Peso MSCO Buy 2/17/16 - ) Chilean Peso BZWS Buy 2/18/16 - ) Malaysian Ringgit HSBK Buy 2/18/16 - ) Chilean Peso MSCO Buy 2/22/16 - Euro BZWS Sell 2/22/16 - Euro DBAB Sell 2/22/16 - Euro JPHQ Sell 2/22/16 - Indian Rupee JPHQ Buy 2/22/16 - ) Chilean Peso DBAB Buy 2/23/16 - Euro DBAB Sell 2/23/16 - Indian Rupee JPHQ Buy 2/23/16 - ) Euro DBAB Sell 2/24/16 - Japanese Yen DBAB Sell 2/24/16 - ) Japanese Yen HSBK Sell 2/24/16 - ) Singapore Dollar DBAB Buy 2/24/16 - ) Singapore Dollar DBAB Sell 2/24/16 - ) Chilean Peso BZWS Buy 2/25/16 - Chilean Peso JPHQ Buy 2/25/16 - Japanese Yen HSBK Sell 2/25/16 - Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Euro DBAB Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Chilean Peso DBAB Buy 2/29/16 - Euro DBAB Sell 2/29/16 - Japanese Yen HSBK Sell 2/29/16 - Malaysian Ringgit HSBK Buy 2/29/16 - Mexican Peso MSCO Buy 2/29/16 - ) Chilean Peso DBAB Buy 3/02/16 - ) Euro DBAB Sell 3/02/16 - Japanese Yen JPHQ Sell 3/03/16 - Euro DBAB Sell 3/04/16 - Japanese Yen HSBK Sell 3/04/16 - Malaysian Ringgit JPHQ Buy 3/04/16 - ) Euro DBAB Sell 3/07/16 - Euro BZWS Sell 3/09/16 - Euro DBAB Sell 3/09/16 - Euro HSBK Sell 3/09/16 - Euro CITI Sell 3/10/16 - Euro MSCO Sell 3/10/16 - Malaysian Ringgit HSBK Buy 3/11/16 - ) Mexican Peso CITI Buy 3/11/16 - ) Mexican Peso HSBK Buy 3/11/16 - ) Euro DBAB Sell 3/14/16 - Malaysian Ringgit JPHQ Buy 3/14/16 - ) Mexican Peso CITI Buy 3/14/16 - ) Singapore Dollar DBAB Buy 3/14/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Singapore Dollar DBAB Sell 3/14/16 - Euro BZWS Sell 3/16/16 - Euro CITI Sell 3/16/16 - Euro JPHQ Sell 3/16/16 - Japanese Yen CITI Sell 3/16/16 - Japanese Yen JPHQ Sell 3/16/16 - Singapore Dollar HSBK Buy 3/16/16 - Singapore Dollar HSBK Sell 3/16/16 - ) Mexican Peso CITI Buy 3/18/16 - ) Euro BZWS Sell 3/21/16 - Japanese Yen CITI Sell 3/22/16 - Japanese Yen MSCO Sell 3/22/16 - Euro BZWS Sell 3/23/16 - Euro DBAB Sell 3/23/16 - Mexican Peso CITI Buy 3/23/16 - ) Euro BZWS Sell 3/24/16 - Japanese Yen BZWS Sell 3/28/16 - Malaysian Ringgit DBAB Buy 3/28/16 ) Malaysian Ringgit HSBK Buy 3/28/16 - ) Euro CITI Sell 3/29/16 - Euro DBAB Sell 3/29/16 - Japanese Yen JPHQ Sell 3/29/16 - South Korean Won DBAB Buy 3/29/16 - ) Euro BZWS Sell 3/30/16 - Euro BZWS Sell 3/31/16 - Euro DBAB Sell 3/31/16 - Euro GSCO Sell 3/31/16 - Euro HSBK Sell 3/31/16 - Japanese Yen JPHQ Sell 3/31/16 - Malaysian Ringgit HSBK Buy 3/31/16 - South Korean Won HSBK Buy 3/31/16 - Euro BZWS Sell 4/01/16 - Malaysian Ringgit HSBK Buy 4/07/16 - Australian Dollar CITI Sell 4/08/16 - ) Malaysian Ringgit HSBK Buy 4/11/16 - ) Euro DBAB Sell 4/13/16 - Euro JPHQ Sell 4/13/16 - Euro SCNY Sell 4/13/16 - Japanese Yen CITI Sell 4/13/16 - Euro JPHQ Sell 4/14/16 - Euro DBAB Sell 4/15/16 - Euro HSBK Sell 4/18/16 - Euro HSBK Sell 4/20/16 - Euro JPHQ Sell 4/21/16 - Euro BZWS Sell 4/22/16 - Euro DBAB Sell 4/22/16 - Euro DBAB Sell 4/27/16 - Euro DBAB Sell 4/28/16 - Euro BZWS Sell 4/29/16 - Euro DBAB Sell 4/29/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Euro GSCO Sell 4/29/16 - Euro SCNY Sell 4/29/16 - Malaysian Ringgit JPHQ Buy 4/29/16 - Euro BZWS Sell 5/05/16 - Euro BZWS Sell 5/06/16 - Japanese Yen BZWS Sell 5/06/16 - Japanese Yen SCNY Sell 5/06/16 - Euro BZWS Sell 5/09/16 - Euro GSCO Sell 5/09/16 - Euro GSCO Sell 5/12/16 - Euro SCNY Sell 5/12/16 - Japanese Yen GSCO Sell 5/12/16 - ) Japanese Yen SCNY Sell 5/12/16 - ) Euro GSCO Sell 5/16/16 - Japanese Yen SCNY Sell 5/16/16 - Euro BZWS Sell 5/18/16 - Indonesian Rupiah JPHQ Buy AUD 5/18/16 - Euro DBAB Sell 5/19/16 - Indonesian Rupiah JPHQ Buy AUD 5/19/16 - Japanese Yen CITI Sell 5/19/16 - ) Malaysian Ringgit DBAB Buy 5/19/16 - Euro JPHQ Sell 5/20/16 - Japanese Yen JPHQ Sell 5/20/16 - Malaysian Ringgit HSBK Buy 5/20/16 - Euro BZWS Sell 5/23/16 - Euro DBAB Sell 5/23/16 - Malaysian Ringgit HSBK Buy 5/23/16 - ) Mexican Peso DBAB Buy 5/23/16 - ) Japanese Yen HSBK Sell 5/25/16 - Euro BZWS Sell 5/26/16 - Euro JPHQ Sell 5/26/16 - Japanese Yen BZWS Sell 5/26/16 - Japanese Yen SCNY Sell 5/26/16 - Mexican Peso HSBK Buy 5/26/16 - ) Malaysian Ringgit HSBK Buy 5/31/16 - ) Malaysian Ringgit JPHQ Buy 5/31/16 - ) Mexican Peso HSBK Buy 5/31/16 - ) Euro BZWS Sell 6/06/16 - Euro DBAB Sell 6/06/16 - Euro HSBK Sell 6/06/16 - Euro MSCO Sell 6/06/16 - Mexican Peso CITI Buy 6/06/16 - ) Euro GSCO Sell 6/08/16 - Mexican Peso CITI Buy 6/08/16 - ) Euro GSCO Sell 6/13/16 - Mexican Peso CITI Buy 6/13/16 - ) Euro DBAB Sell 6/15/16 - Japanese Yen CITI Sell 6/16/16 - ) Mexican Peso CITI Buy 6/22/16 - ) Indonesian Rupiah JPHQ Buy AUD 6/23/16 - Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Indonesian Rupiah JPHQ Buy AUD 6/24/16 - Japanese Yen BZWS Sell 6/30/16 - ) Malaysian Ringgit JPHQ Buy 7/05/16 - ) Malaysian Ringgit DBAB Buy 7/08/16 - ) Mexican Peso CITI Buy 7/08/16 - ) Mexican Peso CITI Buy 7/11/16 - ) Euro JPHQ Sell 7/13/16 - Euro MSCO Sell 7/18/16 - Malaysian Ringgit JPHQ Buy 7/19/16 - ) Malaysian Ringgit DBAB Buy 7/20/16 - ) Mexican Peso DBAB Buy 7/20/16 - ) Philippine Peso DBAB Buy 7/20/16 - ) Euro MSCO Sell 7/22/16 - Euro DBAB Sell 7/25/16 - Malaysian Ringgit HSBK Buy 7/25/16 - Malaysian Ringgit DBAB Buy 7/26/16 - ) Malaysian Ringgit HSBK Buy 7/26/16 - Malaysian Ringgit JPHQ Buy 7/27/16 - ) Euro BZWS Sell 7/28/16 - Euro CITI Sell 7/28/16 - Euro BZWS Sell 7/29/16 - Euro DBAB Sell 7/29/16 - Euro JPHQ Sell 7/29/16 - Japanese Yen BZWS Sell 7/29/16 55 - Malaysian Ringgit JPHQ Buy 7/29/16 - ) Euro BZWS Sell 8/05/16 - Euro CITI Sell 8/05/16 - Euro HSBK Sell 8/05/16 - Euro JPHQ Sell 8/05/16 - Indian Rupee DBAB Buy EUR 8/05/16 - Indonesian Rupiah DBAB Buy EUR 8/05/16 - Malaysian Ringgit DBAB Buy EUR 8/05/16 - ) Philippine Peso DBAB Buy EUR 8/05/16 - Singapore Dollar DBAB Buy EUR 8/05/16 - South Korean Won DBAB Buy EUR 8/05/16 - Japanese Yen MSCO Sell 8/08/16 - ) Malaysian Ringgit HSBK Buy 8/08/16 - ) Euro CITI Sell 8/10/16 - Japanese Yen CITI Sell 8/10/16 - ) Euro DBAB Sell 8/11/16 - Euro JPHQ Sell 8/11/16 - South Korean Won HSBK Buy JPY 8/12/16 - ) Euro MSCO Sell 8/15/16 - Euro MSCO Sell 8/17/16 - Singapore Dollar BZWS Buy 8/17/16 - ) Singapore Dollar BZWS Sell 8/17/16 - Euro BZWS Sell 8/18/16 - Japanese Yen DBAB Sell 8/18/16 - ) Euro JPHQ Sell 8/22/16 - Japanese Yen HSBK Sell 8/22/16 - ) Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) Japanese Yen JPHQ Sell 8/22/16 - ) Mexican Peso HSBK Buy 8/22/16 - Japanese Yen BZWS Sell 8/24/16 - ) Euro SCNY Sell 8/26/16 - Japanese Yen JPHQ Sell 8/26/16 - Euro JPHQ Sell 8/29/16 - Japanese Yen DBAB Sell 8/29/16 - Japanese Yen JPHQ Sell 8/29/16 - Mexican Peso HSBK Buy 8/29/16 - Euro DBAB Sell 8/31/16 - Japanese Yen JPHQ Sell 8/31/16 - Euro JPHQ Sell 9/06/16 - Mexican Peso HSBK Buy 9/06/16 - Malaysian Ringgit DBAB Buy 9/19/16 - Japanese Yen BZWS Sell 9/20/16 - Mexican Peso HSBK Buy 9/30/16 - Euro DBAB Sell 10/03/16 - Mexican Peso CITI Buy 10/06/16 - Euro DBAB Sell 10/07/16 - Euro JPHQ Sell 10/07/16 - Euro DBAB Sell 10/11/16 - Euro GSCO Sell 10/11/16 - Euro HSBK Sell 10/13/16 - Euro JPHQ Sell 10/13/16 - Mexican Peso DBAB Buy 10/17/16 - Japanese Yen BZWS Sell 10/24/16 - Euro BZWS Sell 10/27/16 - Euro DBAB Sell 11/04/16 - Euro DBAB Sell 11/07/16 - Japanese Yen BOFA Sell 11/07/16 - Japanese Yen CITI Sell 11/09/16 - Euro CITI Sell 11/14/16 - Euro DBAB Sell 11/14/16 - Euro JPHQ Sell 11/14/16 - Japanese Yen CITI Sell 11/14/16 - ) Japanese Yen HSBK Sell 11/14/16 - ) Japanese Yen JPHQ Sell 11/14/16 - ) Japanese Yen CITI Sell 11/16/16 - Japanese Yen MSCO Sell 11/16/16 89 - Euro DBAB Sell 11/17/16 - Japanese Yen DBAB Sell 11/18/16 - Japanese Yen CITI Sell 11/21/16 - ) Mexican Peso CITI Buy EUR 11/23/16 - Euro DBAB Sell 11/28/16 - Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) At November 30, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.449% LCH 7/02/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.310% LCH 7/29/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH 7/29/45 - ) Total Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citibank N.A. DBAB - Deutsche Bank AG GSCO - Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. LCH - London Clearing House MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Charted Bank Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit Templeton Income Trust Statement of Investments, November 30, 2015 (unaudited) (continued) PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar Selected Portfolio FRN - Floating Rate Note GDP - Gross Domestic Product Templeton Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Cetain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Cetain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Cetain or all Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. 4. INCOME TAXES At November 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Emerging Templeton Templeton Templeton Markets Bond Global Bond Global Total International Fund Fund Return Fund Bond Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) $ ) $ ) $ ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At November 30, 2015, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amounts/ Acquisition Warrants Issuer Date Cost Value Templeton Emerging Markets Bond Fund 84 Edcon Holdings Ltd., F w ts., 2/20/49 11/27/15 $ - $ - Edcon Holdings Ltd., F1 w ts., 2/20/49 11/27/15 - - Edcon Holdings Ltd., F2 w ts., 2/20/49 11/27/15 - - Reventazon Finance Trust, secured bond, first lien, 144A, 8.00%, 11/15/33 12/18/13 Total Restricted Securities (Value is 3.53% of Net Assets) $ $ Templeton Global Total Return Fund Edcon Holdings Ltd., F w ts., 2/20/49 11/27/15 $ - $ - Edcon Holdings Ltd., F1 w ts., 2/20/49 11/27/15 - - Edcon Holdings Ltd., F2 w ts., 2/20/49 11/27/15 - - $ - $ - 7. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Funds invest in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Funds are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to September 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Fund Shares Shares Held Outstanding at Beginning Gross Gross Share Held at Value at End of Investment Realized Held at End of of Period Additions Reductions End of Period Period Income Gain (Loss) Period Templeton Emerging Markets Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Templeton Global Bond Fund Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Templeton Global Total Return Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Templeton International Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % 8. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2015, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Emerging Markets Bond Fund Assets: Investments in Securities Equity Investments: a South Africa $ - $ - $ - b $ - Foreign Government and Agency Securities c - - Quasi-Sovereign and Corporate Bonds c - Short Term Investments - Total Investments in Securities $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton Global Bond Fund Assets: Investments in Securities: Foreign Government and Agency Securities c $ - $ $ - $ Quasi-Sovereign and Corporate Bonds c - - Short Term Investments - Total Investments in Securities - Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton Global Total Return Fund Assets: Investments in Securities Equity Investments: a South Africa $ - $ - $ - b $ - United Kingdom - - Convertible Bonds - - Foreign Government and Agency Securities c - - Quasi-Sovereign and Corporate Bonds c - Senior Floating Rate Interests c - - Escrow s and Litigation Trusts c - - - b - Short Term Investments - Total Investments in Securities $ Other Financial Instruments: Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments: Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Templeton International Bond Fund Assets: Investments in Securities Foreign Government and Agency Securities c $ - $ $ - $ Short Term Investments - Total Investments in Securities - Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Sw ap Contracts - - Total Other Financial Instruments $ - $ $ - $ a Includes common and convertible preferred stocks as w ell as other equity investments. b Includes securities determined to have no value at November 30, 2015. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the three months ended November 30, 2015, is as follows: Net Change in Unrealized Appreciation Balance at Transfers Net Unrealized (Depreciation) on Beginning of Purchases Into (Out of) Cost Basis Net Realized Appreciation Balance at End Assets Held at Period (Sales) Level 3 Adjustments Gain (Loss) (Depreciation) of Period Period End Templeton Emerging Markets Bond Fund Assets: Investments in Securities: Quasi-Sovereign and Corporate Bonds $ 594,953 $ - $ - $ - $ - $ (18,542 ) $ 576,411 $ (18,542 ) Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of November 30, 2015, are as follows: Impact to Fair Fair Value at Value if Input Description End of Period Valuation Technique Unobservable Inputs Amount Increases a Templeton Emerging Markets Bond Fund Assets: Investments in Securities: Discounted Cash Flow Quasi-Sovereign and Corporate Bonds $ 576,411 Model Discount rate b 8.6 % Decrease a Represents the expected directional change in the fair value of the Level 3 investments that w ould result from an increase in the corresponding input. A decrease to the unobservable input w ould have the opposite effect. Significant changes in these inputs could result in significantly higher or low er fair value measurement. b The discount rate is comprised of the risk-free rate, the 10-year Costa Rican CDS curve, and an incremental credit spread that combines w ith the first tw o components to arrive at an 8% yield on issue date for an 8% coupon bond issued at par. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Income Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2016 By /s/MARK H. OTANI Mark H. Otani Chief
